Exhibit 10.1

EXECUTION COPY

Published CUSIP Number: 04939NAC1

Revolving Credit CUSIP Number: 04393NAD9

 

 

$350,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 27, 2007

Amended and Restated as of December 22, 2010,

by and among

ATLAS PIPELINE PARTNERS, L.P.,

as Borrower,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Collateral Agent

Swingline Lender and Issuing Bank

BNP PARIBAS

CITIBANK, N.A.

BANK OF AMERICA, N.A.

as Co-Syndication Agents

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Book Manager

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       DEFINITIONS   

SECTION 1.1

   Definitions      2   

SECTION 1.2

   Other Definitions and Provisions      26   

SECTION 1.3

   Accounting Terms      26   

SECTION 1.4

   UCC Terms      27   

SECTION 1.5

   Rounding      27   

SECTION 1.6

   References to Agreement and Laws      27   

SECTION 1.7

   Times of Day      27   

SECTION 1.8

   Letter of Credit Amounts      27   

SECTION 1.9

   Effect of this Agreement on the Existing Credit Agreement and the Other
Existing Loan Documents      27       ARTICLE II       REVOLVING CREDIT FACILITY
  

SECTION 2.1

   Revolving Credit Loans      28   

SECTION 2.2

   Swingline Loans      28   

SECTION 2.3

   Procedure for Advances of Revolving Credit Loans and Swingline Loans      29
  

SECTION 2.4

   Repayment and Prepayment of Revolving Credit and Swingline Loans      30   

SECTION 2.5

   Permanent Reduction of the Revolving Credit Commitment      31   

SECTION 2.6

   Mandatory Prepayments      31   

SECTION 2.7

   Termination of Revolver Facility      32       ARTICLE III       LETTER OF
CREDIT FACILITY   

SECTION 3.1

   L/C Commitment      32   

SECTION 3.2

   Procedure for Issuance of Letters of Credit      33   

SECTION 3.3

   Commissions and Other Charges      34   

SECTION 3.4

   L/C Participations      34   

SECTION 3.5

   Reimbursement Obligation of the Borrower      35   

SECTION 3.6

   Obligations Absolute      35   

SECTION 3.7

   Effect of Letter of Credit Agreement      36       ARTICLE IV       GENERAL
LOAN PROVISIONS   

SECTION 4.1

   Interest      36   

SECTION 4.2

   Notice and Manner of Conversion or Continuation of Loans      37   

SECTION 4.3

   Fees      38   

 

-i-



--------------------------------------------------------------------------------

 

          Page  

SECTION 4.4

   Manner of Payment      38   

SECTION 4.5

   Evidence of Indebtedness      39   

SECTION 4.6

   Adjustments      40   

SECTION 4.7

   Obligations of Lenders      40   

SECTION 4.8

   Changed Circumstances      41   

SECTION 4.9

   Indemnity      41   

SECTION 4.10

   Increased Costs      42   

SECTION 4.11

   Taxes      43   

SECTION 4.12

   Mitigation Obligations; Replacement of Lenders      45   

SECTION 4.13

   Security      46   

SECTION 4.14

   Incremental Loans      46       ARTICLE V       CONDITIONS OF CLOSING AND
BORROWING   

SECTION 5.1

   Conditions to Closing and Initial Extensions of Credit      48   

SECTION 5.2

   Conditions to All Extensions of Credit      52       ARTICLE VI      
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES   

SECTION 6.1

   Corporate Existence      53   

SECTION 6.2

   Ownership      53   

SECTION 6.3

   Authority      53   

SECTION 6.4

   No Breach      53   

SECTION 6.5

   Approvals      53   

SECTION 6.6

   Compliance with Laws      53   

SECTION 6.7

   Tax Returns and Payments      54   

SECTION 6.8

   Intellectual Property Matters      54   

SECTION 6.9

   Environmental Matters      54   

SECTION 6.10

   Employee Benefit Matters      55   

SECTION 6.11

   Margin Stock      56   

SECTION 6.12

   Government Regulation      56   

SECTION 6.13

   Material Agreements      56   

SECTION 6.14

   Employee Relations      57   

SECTION 6.15

   Burdensome Provisions      57   

SECTION 6.16

   Financial Statements      57   

SECTION 6.17

   No Material Adverse Change      58   

SECTION 6.18

   Solvency      58   

SECTION 6.19

   Titles to Properties      58   

SECTION 6.20

   Insurance      58   

SECTION 6.21

   Liens      59   

SECTION 6.22

   Litigation      59   

SECTION 6.23

   Senior Indebtedness Status      59   

SECTION 6.24

   OFAC      59   

SECTION 6.25

   Investment Bankers’ and Similar Fees      59   

SECTION 6.26

   Operation of the Pipelines      59   

 

-ii-



--------------------------------------------------------------------------------

 

          Page  

SECTION 6.27

   Capitalization of General Partner and Subsidiaries      59   

SECTION 6.28

   Location of Business and Offices      59   

SECTION 6.29

   Hedging Agreements      60   

SECTION 6.30

   Imbalances      60   

SECTION 6.31

   Relationship of Credit Parties      60   

SECTION 6.32

   Security Documents      60   

SECTION 6.33

   Disclosure      60   

SECTION 6.34

   No Casualty Event      60       ARTICLE VII       AFFIRMATIVE COVENANTS   

SECTION 7.1

   Reporting Requirements      61   

SECTION 7.2

   Litigation      63   

SECTION 7.3

   Maintenance, Etc.      64   

SECTION 7.4

   Environmental Matters      65   

SECTION 7.5

   Further Assurances      65   

SECTION 7.6

   Performance of Obligations      66   

SECTION 7.7

   Title Curative      66   

SECTION 7.8

   Additional Collateral      66   

SECTION 7.9

   Corporate Identity      69   

SECTION 7.10

   ERISA Information and Compliance      70   

SECTION 7.11

   Material Agreements      70   

SECTION 7.12

   Additional Guarantees and Security Documents      70   

SECTION 7.13

   Payment and Performance of Obligations      71   

SECTION 7.14

   Compliance with Laws and Approvals      71   

SECTION 7.15

   Use of Proceeds      71   

SECTION 7.16

   Designation of Unrestricted Entities      71       ARTICLE VIII      
FINANCIAL COVENANTS   

SECTION 8.1

   Consolidated Funded Debt Ratio      72   

SECTION 8.2

   Consolidated Senior Secured Funded Debt Ratio      72   

SECTION 8.3

   Interest Coverage Ratio      72       ARTICLE IX       NEGATIVE COVENANTS   

SECTION 9.1

   Limitations on Indebtedness      72   

SECTION 9.2

   Limitations on Liens      74   

SECTION 9.3

   Limitations on Investments      76   

SECTION 9.4

   Limitations on Fundamental Changes      78   

SECTION 9.5

   Limitations on Asset Dispositions      79   

SECTION 9.6

   Limitations on Restricted Payments      80   

SECTION 9.7

   Transactions with Affiliates      81   

 

-iii-



--------------------------------------------------------------------------------

 

          Page  

SECTION 9.8

   Certain Accounting Changes; Organizational Documents      82   

SECTION 9.9

   Limitation on Payments and Modifications of Certain Indebtedness      82   

SECTION 9.10

   No Further Negative Pledges; Restrictive Agreements      83   

SECTION 9.11

   Nature of Business      83   

SECTION 9.12

   Sale Leasebacks      83   

SECTION 9.13

   Disposal of Subsidiary Interests      84   

SECTION 9.14

   Imbalances or Other Prepayments      84   

SECTION 9.15

   Actions Relating to the Laurel Mountain JV      84       ARTICLE X      
DEFAULT AND REMEDIES   

SECTION 10.1

   Events of Default      84   

SECTION 10.2

   Remedies      86   

SECTION 10.3

   Rights and Remedies Cumulative; Non-Waiver; etc.      87   

SECTION 10.4

   Crediting of Payments and Proceeds      87   

SECTION 10.5

   Administrative Agent May File Proofs of Claim      88       ARTICLE XI      
THE ADMINISTRATIVE AGENT   

SECTION 11.1

   Appointment and Authority      88   

SECTION 11.2

   Rights as a Lender      89   

SECTION 11.3

   Exculpatory Provisions      89   

SECTION 11.4

   Reliance by the Administrative Agent      90   

SECTION 11.5

   Delegation of Duties      90   

SECTION 11.6

   Resignation of Administrative Agent      90   

SECTION 11.7

   Non-Reliance on Administrative Agent and Other Lenders      91   

SECTION 11.8

   Collateral and Guaranty Matters      91   

SECTION 11.9

   Release of Liens and Guarantees of Subsidiaries      92   

SECTION 11.10

   Specified Hedging Agreements      92       ARTICLE XII       MISCELLANEOUS   

SECTION 12.1

   Notices      92   

SECTION 12.2

   Amendments, Waivers and Consents      94   

SECTION 12.3

   Expenses; Indemnity      96   

SECTION 12.4

   Right of Set Off      98   

SECTION 12.5

   Governing Law; Jurisdiction, Etc.      98   

SECTION 12.6

   Waiver of Jury Trial      99   

SECTION 12.7

   Reversal of Payments      99   

SECTION 12.8

   Injunctive Relief; Punitive Damages      99   

SECTION 12.9

   Accounting Matters      99   

SECTION 12.10

   Successors and Assigns; Participations      100   

SECTION 12.11

   Confidentiality      103   

 

-iv-



--------------------------------------------------------------------------------

 

          Page  

SECTION 12.12

   Performance of Duties      103   

SECTION 12.13

   All Powers Coupled with Interest      103   

SECTION 12.14

   Survival      104   

SECTION 12.15

   Titles and Captions      104   

SECTION 12.16

   Severability of Provisions      104   

SECTION 12.17

   Counterparts; Integration; Effectiveness; Electronic Execution      104   

SECTION 12.18

   Term of Agreement      105   

SECTION 12.19

   USA Patriot Act      105   

SECTION 12.20

   Delivery of Lender Authorization      105   

 

-v-



--------------------------------------------------------------------------------

 

EXHIBITS       Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2   
-    Form of Swingline Note Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Notice of Account Designation Exhibit D    -    Form
of Notice of Prepayment Exhibit E    -    Form of Notice of
Conversion/Continuation Exhibit F    -    Form of Officer’s Compliance
Certificate Exhibit G    -    Form of Assignment and Assumption Exhibit H    -
   Form of Guaranty Agreement Exhibit I    -    Form of Joinder Agreement
SCHEDULES       Schedule 1.1    -    Existing Letters of Credit
Schedule 5.1(b)(iv)    -    Local Counsels Schedule 6.1    -    Jurisdictions of
Organization and Qualification Schedule 6.2    -    Subsidiaries, Capitalization
and Ownership Schedule 6.13    -    Material Agreements Schedule 6.19    -   
Title Exceptions Schedule 6.20    -    Insurance Schedule 6.22    -   
Litigation Schedule 6.28    -    Ownership of General Partner Schedule 6.29    -
   Hedging Agreements Schedule 6.31    -    Imbalances Schedule 7.8(f)(i)(B)   
-    New Mortgaged Property Schedule 9.1    -    Existing Indebtedness Schedule
9.2    -    Existing Liens Schedule 9.3    -    Existing Investments Schedule
9.7    -    Transactions with Affiliates

 

-vi-



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT, is entered into as of July 27, 2007
and amended and restated as of December 22, 2010, by and among ATLAS PIPELINE
PARTNERS, L.P., a Delaware limited partnership (“Borrower”), the guarantors
party hereto, the lenders who are party to this Agreement pursuant to a Lender
Authorization and the lenders who may become a party to this Agreement pursuant
to the terms hereof (collectively with the lenders party hereto, the “Lenders”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders and as Collateral Agent for the Secured
Parties.

STATEMENT OF PURPOSE

The Borrower, various lenders and Wells Fargo Bank, National Association
(successor by merger to Wachovia Bank, National Association), as Administrative
Agent for such Lenders, are parties to that certain Existing Credit Agreement
pursuant to which the Lenders initially extended credit to the Borrower in the
form of (i) term loans in an initial aggregate amount of up to $830,000,000 and
(ii) revolving credit loans in an initial aggregate amount of up to
$300,000,000.

The Borrower, the Required Lenders (as defined in the Existing Credit
Agreement), and other applicable Lenders, in each case, under the Existing
Credit Agreement and the Administrative Agent have agreed that the Existing
Credit Agreement be amended and restated in its entirety.

The Obligations (as defined in the Existing Credit Agreement) of the Borrower
and the other Loan Parties (as defined in the Existing Credit Agreement) and the
Security Instruments (as defined in the Existing Credit Agreement, such Security
Instruments are hereinafter referred to as the “Existing Security Documents”)
are secured by certain Collateral (as defined in the Existing Credit Agreement,
such Collateral is hereinafter referred to as the “Existing Collateral”) and are
guaranteed or supported or otherwise benefited by the Existing Security
Documents.

The parties hereto intend that (a) the Obligations of the Borrower and the other
Loan Parties under the Existing Credit Agreement and other Loan Documents (as
defined in the Existing Credit Agreement) (the “Existing Obligations” and such
other Loan Documents are hereinafter referred to as the “Existing Loan
Documents”) that remain unpaid and outstanding as of the date of this Agreement
shall continue to exist under and be evidenced by this Agreement and the other
Loan Documents (as defined below), (b) any Letters of Credit (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement as of
the date of this Agreement (the “Existing Letters of Credit”) shall be Letters
of Credit under and as defined herein and (c) the Existing Collateral and the
Existing Loan Documents shall continue to secure, guarantee, support and
otherwise benefit the Existing Obligations and the Obligations of the Borrower
and the other Credit Parties under this Agreement and the other Loan Documents.

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend the Credit
Facilities to the Borrower on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree to amend and restate the Existing Credit Agreement in its entirety as
follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Loan” has the meaning assigned thereto in Section 4.4(b).

“Affiliate” of any Person means (i) any Person directly or indirectly controlled
by, controlling or under common control with such first Person, (ii) any
director or officer of such first Person or of any Person referred to in clause
(i) above and (iii) if any Person in clause (i) above is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“AHD” means Atlas Pipeline Holdings, L.P., a Delaware limited partnership.

“Anadarko JVs” means Atlas Pipeline Midcontinent WestOk, LLC, a Delaware limited
liability company, and Atlas Pipeline Midcontinent WestTex, LLC, a Delaware
limited liability company.

“APL Operating” means Atlas Pipeline Operating Partnership, L.P., a Delaware
limited partnership.

“Appalachian Business” has the meaning given to such term in the Laurel Mountain
Formation and Exchange Agreement.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means (x) prior to the end of the first fiscal quarter
ending after the Closing Date, a percentage per annum equal to (i) 3.50%, in the
case of LIBOR Rate Loans and (ii) 2.50%, in the case of Base Rate Loans (the
“Initial Pricing Level”) and (y) thereafter the applicable per annum percentage
set forth in the table below, based on the Consolidated Funded Debt Ratio as in
effect from time to time:

 

Pricing
Level

  

Consolidated Funded Debt Ratio

  

LIBOR +

 

Base Rate +

I    Less than 3.00 to 1.00    2.50%   1.50% II    Greater than or equal to 3.00
to 1.00, but less than 3.50 to 1.00    2.75%   1.75% III    Greater than or
equal to 3.50 to 1.00, but less than 4.00 to 1.00    3.00%   2.00% IV    Greater
than or equal to 4.00 to 1.00, but less than 4.50 to 1.00    3.25%   2.25% V   
Greater than or equal to 4.50 to 1.00    3.50%   2.50%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) by which the Borrower is required to provide an
Officer’s Compliance Certificate pursuant to Section 7.1(i) for the most
recently ended fiscal quarter of the Borrower; provided that (a) the Applicable
Margin shall be based on the Initial Pricing Level until the first Calculation
Date occurring after the Closing Date and, thereafter the Pricing Level shall be
determined by reference to the Consolidated Funded Debt Ratio as of the last day
of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (b) if the Borrower fails to provide the
Officer’s Compliance Certificate as required by Section 7.1(i) for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin from such Calculation Date shall be
based on Pricing Level V until such time as an appropriate Officer’s Compliance
Certificate is provided, at which time the Pricing Level shall be determined by
reference to the Consolidated Funded Debt Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.

Notwithstanding the foregoing, in the event that any Financial Statement or
Officer’s Compliance Certificate delivered pursuant to Section 7.1 is shown to
be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(x) the Borrower shall immediately deliver to the Agent a corrected Officer’s
Compliance Certificate for such Applicable Period, (y) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Funded Debt
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (z) the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 4.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 4.1(c) and 10.2
nor any of their other rights under this Agreement.

“Applicable Period” has the meaning assigned thereto in the definition of
“Applicable Margin.”

 

-3-



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole lead book manager, and its successors.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of any Credit
Party or any Consolidated Subsidiary thereof whether by sale, lease, transfer or
otherwise, other than the sale transfer, or other disposition (or series of
related sales, transfers or related dispositions) of property of such Person
having a fair market value of less than $1,000,000. The term “Asset Disposition”
shall not include (i) any Equity Issuance or (ii) the disposition of assets to a
Subsidiary of the Borrower the consideration for which consists of Capital Stock
of such Subsidiary.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

“Available Cash” shall mean, as at any date of determination, the total amount
classified as cash and cash equivalents on a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP less amounts
classified as restricted cash.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Prime Rate, (b) the Federal Funds Rate plus 0.50% and (c) three month
LIBOR plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.

“Borrower Materials” has the meaning assigned thereto in Section 7.1.

“Building” has the meaning assigned to such term in Section 5.1(d).

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in clause (a) and
that is also a day for trading by and between banks in Dollar deposits in the
London interbank market.

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

“Capital Lease” means any lease of any property by the Borrower or any of its
Consolidated Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Subsidiaries.

 

-4-



--------------------------------------------------------------------------------

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Equivalents” means, collectively, (a) direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one year from the date of acquisition thereof, (b) commercial paper
maturing no more than one year from the date of creation thereof and currently
having the highest rating obtainable from either S&P or Moody’s,
(c) certificates of deposit maturing no more than one year from the date of
creation thereof issued by any Lender or any other bank or trust company
incorporated under the laws of the United States having combined capital,
surplus and undivided profits of not less than $500,000,000 and having a rating
of “A” or “P2” or better by a nationally recognized rating agency, (d) deposits
in money market funds investing exclusively in investments described in clauses
(a), (b) and (c) or (e) time deposits maturing no more than thirty (30) days
from the date of creation thereof with commercial banks or savings banks or
savings and loan associations each having membership either in the FDIC or the
deposits of which are insured by the FDIC and in amounts not exceeding the
maximum amounts of insurance thereunder.

“Change in Control” means (i) except as permitted by clauses (iii)(c) and
(iii)(d) hereof, any person or group of persons (within the meaning of
Subsection 13(d) or 14(a) of the Exchange Act) shall have acquired subsequent to
the date hereof beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under the Exchange Act) of 25% or more of the Capital
Stock of such Person entitled to vote for members of the board of directors or
equivalent governing body of such Person (and taking into account all such
securities that such Person or group has the right to acquire pursuant to any
option right) (provided, however, that the acquisition by the General Partner or
any Affiliate thereof of 25% or more of the partnership interests of the
Borrower shall not constitute a Change in Control); (ii) within a period of
twelve (12) consecutive calendar months, individuals who were managing board
members of the General Partner on the first day of such period or persons who
were appointed or nominated by such persons shall cease to constitute a majority
of the managing board members of the General Partner, or (iii) the occurrence of
any of the following:

(a) the sale, transfer, lease, conveyance or other disposition (other than by
way of a permitted merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Wholly-Owned Subsidiaries taken as a whole to any “person” (as such term is used
in Section 13(d)(3) of the Exchange Act);

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower or the General Partner unless, in the case of the General Partner, the
General Partner is replaced by an Affiliate of AHD acceptable to the
Administrative Agent in its reasonable discretion, such acceptance not to be
unreasonably withheld;

(c) the General Partner ceases to own, directly or indirectly, at least 51% of
the general partner interests of the Borrower or of APL Operating, or the
General Partner ceases to serve as the only general partner of the Borrower or
APL Operating unless, in the case of the General Partner, the General Partner is
replaced by an Affiliate of AHD acceptable to the Lenders in their reasonable
discretion, such acceptance not to be unreasonably withheld; or

 

-5-



--------------------------------------------------------------------------------

(d) AHD and/or one or more of its directly or indirectly Wholly-Owned
Subsidiaries or an Affiliate of AHD acceptable to the Administrative Agent
ceases to own at least 51% of the membership units of the General Partner.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For the
avoidance of doubt and notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder, are deemed to have been
introduced or adopted after the date hereof, regardless of the date enacted or
adopted.

“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan or Swingline Loan.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.

“Collateral Agent” means Wells Fargo, in its capacity as Collateral Agent
hereunder, and any successor thereto.

“Commitments” means the Revolving Credit Commitment, the L/C Commitment and the
Swingline Commitment.

“Commitment and Engagement Letter” means the separate commitment and engagement
letter dated November 29, 2010 among the Borrower, the Administrative Agent and
the Arranger.

“Commitment Fee” has the meaning assigned thereto in Section 4.3(a).

“Commodity Hedge Agreement” means Hedging Agreements entered into with the
purpose and effect of fixing prices on oil, natural gas, natural gas liquids and
related commodities; provided, that at all times: (i) no such contract shall be
for speculative purposes; (ii) such contracts shall be on terms satisfactory to
Administrative Agent and the Lenders; (iii) the agreements documenting such
Hedging Agreements do not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party; (iv) no such Hedging Agreement, when aggregated with all
Hedging Agreements as of the date such Hedging Agreement is executed, requires
the Borrower or such Consolidated Subsidiary party thereto to deliver more than
eighty percent (80%) of the total estimated throughput of Hydrocarbon volumes
owned by the Borrower or such Consolidated Subsidiary for its own account on its
Pipeline Properties and associated processing facilities; and (v) each such
contract shall be with a Lender or an Affiliate of a Lender, or with a
counterparty or have a guarantor of the obligation of the counterparty who, at
the time the contract is made, has long-term obligations rated A or A1 or
better, respectively, by S&P or Moody’s.

 

-6-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, the sum of (i) Consolidated Net
Income for such period, plus, without duplication the following expenses or
charges to the extent deducted from Consolidated Net Income in such period,
(a) interest, income taxes, depreciation, depletion, amortization, non-cash
compensation on long-term incentive plans, extraordinary, unusual or
non-recurring charges relating to premiums or penalties paid to counterparties,
in connection with the breakage, termination or unwinding of Hedging Agreements
to the extent such charges are funded with the Net Cash Proceeds of an Equity
Issuance by the Borrower and other non-cash charges (other than a non-cash
charge resulting from an accrual of a reserve for any cash charge in any future
period) to Consolidated Net Income including non-cash losses resulting from mark
to market accounting of Hedging Agreements, plus without duplication (b) the
amount of dividends or distributions (other than a LM Preferred Interest
Distribution Setoff) received in cash by the Borrower and its Consolidated
Subsidiaries from Laurel Mountain JV, plus without duplication (c) premiums
associated with Specified Hedging Agreements permitted to be entered into under
this Agreement not to exceed 20% of the Consolidated EBITDA of Borrower and its
Consolidated Subsidiaries for such period (in the case of this clause (c) to the
extent accompanied by reasonable evidence thereof satisfactory to the
Administrative Agent), minus without duplication (ii) non-cash credits to
Consolidated Net Income including non cash gains resulting from mark to market
accounting of Hedging Agreements. Consolidated EBITDA shall exclude any net
after-tax gains or losses (less all fees, expenses and charges) attributable to
an Asset Disposition other than in the ordinary course of business. For purposes
of this Agreement, Consolidated EBITDA shall be adjusted on a Pro Forma Basis,
in a manner reasonably acceptable to the Administrative Agent, to include, as of
the first day of any applicable period, the historical financial results of any
acquisition permitted by Section 9.3(f) closed during such period and exclude,
as of the first day of any applicable period, without duplication, the
Consolidated EBITDA attributable to (1) assets divested by the Borrower; (2) to
the extent funded with the Net Cash Proceeds from an Equity Issuance, losses (in
an amount not to exceed the Net Cash Proceeds from such Equity Issuance)
resulting from the termination or unwinding of Commodity Hedge Agreements and
(3) the after-tax effect of income (loss) from the early extinguishment of and
the interest payments made on Indebtedness extinguished, in each case, occurring
during such period or subsequent thereto but on or prior to the date of
determination of Consolidated EBITDA.

“Consolidated Funded Debt” means, for any Person and its Consolidated
Subsidiaries, the sum of the following (without duplication): (i) all
obligations of such Person and its Consolidated Subsidiaries for borrowed money
or evidenced by bonds, debentures, notes or other similar instruments (including
principal, interest, fees and charges); (ii) all obligations of such Person and
its Consolidated Subsidiaries (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (iii) all obligations of such Person and its Consolidated
Subsidiaries to pay the deferred purchase price of Property or services (other
than for borrowed money); (iv) all obligations under Capital Leases; (v) any
Capital Stock of such Person and its Consolidated Subsidiaries in which such
Person has a mandatory obligation to redeem such stock (other than upon the
occurrence of a change of control or asset sale) and (vi) any Guaranty
Obligation.

“Consolidated Funded Debt Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) Consolidated Funded Debt of the Borrower on such date to
(b) Consolidated EBITDA of the Borrower for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date.

“Consolidated Interest Expense” means, with respect to such Person and
Consolidated Subsidiaries, for any period, the aggregate cash interest payments
made and required to be made for such Person and its Consolidated Subsidiaries
on a consolidated basis for such period; provided, that Consolidated Interest
Expense shall exclude historical cash interest payments made with respect to
Loans that are prepaid in such period with the Net Cash Proceeds of an Asset
Disposition permitted under Section 9.5(k).

 

-7-



--------------------------------------------------------------------------------

“Consolidated Net Income” means with respect to such Person and its Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of such
Person and its Consolidated Subsidiaries after allowances for taxes for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of such Person and its Subsidiaries
for any period there shall be excluded from such Consolidated Net Income (to the
extent otherwise included therein) the following: (i) the net income of any
other entity other than a Consolidated Subsidiary, except to the extent of the
amount of dividends or distributions actually paid in such period by such other
entity to such Person or to a Consolidated Subsidiary, as the case may be;
(ii) the net income (but not loss) of any Consolidated Subsidiary to the extent
that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Subsidiary is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or
Applicable Law applicable to such Consolidated Subsidiary, or is otherwise
restricted or prohibited, (iii) the cumulative effect of a change in accounting
principles and any gains or losses attributable to writeups or write downs of
assets, (iv) any after-tax effect of extraordinary, non-recurring or unusual
items (including gains or losses and all fees and expenses relating thereto),
(v) any net after-tax gains or losses (less all fees, expenses and charges)
attributable to Asset Dispositions, other than in the ordinary course of
business and (vi) any net unrealized gain or loss (after any offset) resulting
in such period from hedging obligations permitted under this Agreement and any
gains or losses on mark-to-market accounting relating thereto.

“Consolidated Net Tangible Assets” means, with respect to any Person at any date
of determination, the aggregate amount of total assets included in such Person’s
most recent quarterly or annual consolidated balance sheet prepared in
accordance with GAAP less applicable reserves reflected in such balance sheet,
after deducting the following amounts: (1) all current liabilities reflected in
such balance sheet, and (2) all goodwill, trademarks, patents, unamortized debt
discounts and expenses and other like intangibles reflected in such balance
sheet.

“Consolidated Senior Secured Funded Debt” means, as at any date of
determination, Consolidated Funded Debt that is not Subordinated Indebtedness
and that is secured by a Lien on any assets of the Borrower or any of its
Subsidiaries.

“Consolidated Senior Secured Funded Debt Ratio” means, as of the end of any
fiscal quarter, the ratio of (a) Consolidated Senior Secured Funded Debt on such
date to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date.

“Consolidated Subsidiary” means each Subsidiary of a Person (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP, provided, however, that the Consolidated
Subsidiaries of Borrower shall not include the Unrestricted Entities.

“Contracts and Records” has the meaning assigned thereto in Section 7.8(d).

“Control Agreement” shall mean an agreement in a form that is reasonably
satisfactory to the Collateral Agent establishing the Collateral Agent’s Control
with respect to any Account (as defined in the Security Agreement).

“Credit Facility” means, collectively, the Revolver Facility, the Swingline
Facility and the L/C Facility.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

-8-



--------------------------------------------------------------------------------

“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries.

“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swingline Loans required to be funded by it hereunder within three Business
Days of the date required to be funded by it hereunder unless subject to a good
faith dispute, (b) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless such amount is the subject of a
good faith Dispute, (c) has notified the Borrower, the Administrative Agent or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or under other agreements in which it
commits or is obligated to extend credit, or (d) has become or is insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that no Lender
shall become a Defaulting Lender solely by virtue of a Governmental Authority
owning an equity interest in such Lender.

“Disputes” means any dispute, claim or controversy arising out of, connected
with or relating to this Agreement or any other Loan Document, between or among
parties hereto and to the other Loan Documents.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained for the employees of
any Credit Party or any current or former ERISA Affiliate.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution,

 

-9-



--------------------------------------------------------------------------------

use, treatment, storage, disposal, transportation, handling, reporting,
licensing, permitting, investigation or remediation of Hazardous Materials.

“Equity Issuance” means (a) any issuance by any Credit Party or any Consolidated
Subsidiary thereof to any Person that is not a Credit Party of (i) shares of its
Capital Stock, (ii) any shares of its Capital Stock pursuant to the exercise of
options or warrants or (iii) any shares of its Capital Stock pursuant to the
conversion of any debt securities to equity and (b) any capital contribution
from any Person that is not a Credit Party into any Credit Party or any
Consolidated Subsidiary thereof. The term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

“Excepted Liens” means the Liens permitted pursuant to Section 9.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 4.12(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 4.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 4.11(a).

“Existing Credit Agreement” means the Revolving Credit and Term Loan Agreement,
dated as of July 27, 2007 (as amended by that certain Amendment No. 1 and
Agreement dated as of June 12, 2008 and that certain Amendment No. 2 dated as of
May 29, 2009 and that certain Amendment No. 3 dated as of September 1, 2010),
between the Borrower, the guarantors party thereto, the lenders party thereto,

 

-10-



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association (successor by merger to Wachovia Bank,
National Association), as administrative agent, collateral agent, issuing bank
and swingline lender, and the other parties thereto.

“Existing Collateral” has the meaning assigned to such term in the recitals
hereto.

“Existing Letters of Credit” has the meaning assigned to such term in the
recitals hereto and which are identified on Schedule 1.1.

“Existing Loan Documents” has the meaning assigned to such term in the recitals
hereto.

“Existing Obligations” has the meaning assigned to such term in the recitals
hereto.

“Existing Security Documents” has the meaning assigned to such term in the
recitals hereto.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

“Financial Statements” means each financial statement delivered pursuant to
Section 5.1(f) or 7.1.

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.

“Flood Certificates” has the meaning assigned to such term in Section 5.1(d).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or

 

-11-



--------------------------------------------------------------------------------

such other principles as may be approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, further, that if reasonably requested by the Administrative
Agent, the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

“General Partner” means Atlas Pipeline Partners GP, LLC, a Delaware limited
liability company.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means, collectively, (i) each “Obligor” under the Existing Credit
Agreement as in effect on the date hereof and each Consolidated Subsidiary of
the Borrower other than the Anadarko JVs (to the extent such Anadarko JV does
not directly or indirectly guarantee the payment of any other Indebtedness of a
Credit Party) and (ii) each Person that becomes a Guarantor pursuant to
Section 7.12.

“Guaranty Agreement” means the unconditional guaranty agreement dated as of
July 27, 2007, executed by the Guarantors in favor of the Administrative Agent
and as supplemented from time to time, for the ratable benefit of the Secured
Parties, substantially in the form attached as Exhibit H to the Existing Credit
Agreement, as amended, restated, supplemented or otherwise modified from time to
time.

“Guaranty Obligation” means, with respect to the Borrower and its Consolidated
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement condition or otherwise) or (b) entered into
for the purpose of assuring in any other manner the obligee of such Indebtedness
or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include endorsements for collection or deposit in the
ordinary course of business.

 

-12-



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Increase Amount Date” has the meaning assigned thereto in Section 4.14.

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 4.14.

“Incremental Revolving Credit Loan” has the meaning assigned thereto in
Section 4.14.

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following: (i) all obligations of such Person for
borrowed money or evidenced by bonds, debentures, notes or other similar
instruments (including principal, interest, fees and charges); (ii) all
obligations of such Person (whether contingent or otherwise) in respect of
bankers’ acceptances, letters of credit, surety or other bonds and similar
instruments; (iii) all obligations of such Person to pay the deferred purchase
price of Property or services (other than for borrowed money); (iv) all
obligations under Capital Leases; (v) all Indebtedness (as described in the
other clauses of this definition) and other obligations of others secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; (vi) all Guaranty Obligations; (vii) obligations to gather or
transport Hydrocarbons in consideration of advance payments; (viii) obligations
to pay for goods or services whether or not such goods or services are actually
received or utilized by such Person; (ix) any Capital Stock of such Person in
which such Person has a mandatory obligation to redeem such stock, other than
upon the occurrence of a change of control or asset sale; and (x) all
obligations of such Person under Hedging Agreements.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.

“Information” has the meaning assigned thereto in Section 12.11.

“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Consolidated Subsidiaries of any cash insurance proceeds or condemnation
award payable by reason of theft, loss, physical destruction or damage, taking
or similar event with respect to any of their respective Property.

 

-13-



--------------------------------------------------------------------------------

“Intercompany Debt” means funded Indebtedness that is owed by the Borrower or
any of its Consolidated Subsidiaries to the Borrower or to any Credit Party.

“Intercompany Notes” means the promissory notes executed to evidence the
Intercompany Debt.

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“Initial Pricing Level” has the meaning assigned thereto in the definition of
“Applicable Margin.”

“Investments” has the meaning assigned thereto in Section 9.3.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“Issuing Bank” means (a) with respect to Letters of Credit issued hereunder on
or after the Closing Date, Wells Fargo, in its capacity as issuer thereof, or
any successor thereto and (b) with respect to the Existing Letters of Credit,
the Issuing Bank with respect to such Letter of Credit listed on Schedule 1.1
hereto, in its capacity as issuer thereof.

“Joinder Agreement” means an agreement substantially in the form attached as
Exhibit I.

“Laurel Mountain Formation and Exchange Agreement” means that certain Formation
and Exchange Agreement entered into as of March 31, 2009 by and between WFSG,
Williams Laurel Mountain, LLC, the Borrower, APL Operating and APL Laurel
Mountain, LLC, as amended by Amendment No. 1 dated as of April 16, 2009.

“Laurel Mountain JV” means the joint venture formed by the Borrower and WFSG
pursuant to the Laurel Mountain Formation and Exchange Agreement.

“Laurel Mountain JV EBITDA” means, for any period, the sum of Consolidated Net
Income of the Laurel Mountain JV for such period, plus, without duplication, the
following expenses or charges to the extent deducted from Consolidated Net
Income in such period: interest, income taxes, depreciation and amortization
with such pro forma adjustments as are appropriate and consistent with the pro
forma adjustment provisions set forth in the definition of “Consolidated
EBITDA,” to the extent applicable.

“Laurel Mountain LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Laurel Mountain Midstream, LLC, dated as of June 1, 2009,
between Williams Laurel Mountain, LLC and APL Laurel Mountain, LLC.

“L/C Commitment” means the lesser of (a) $50,000,000 and (b) the Revolving
Credit Commitment.

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

-14-



--------------------------------------------------------------------------------

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Bank.

“Lender” has the meaning assigned thereto in the introductory paragraph hereof.

“Lender Authorization” means with respect to any initial Lender, a Lender
Authorization, substantially in the form attached as Annex A, to be executed and
delivered by such Lender on the Closing Date as provided in Section 12.20.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Agreement” means an application, in the form specified by the
Issuing Bank from time to time, requesting the Issuing Bank to issue a Letter of
Credit.

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

“LIBOR” means, for any interest rate calculation with respect to a LIBOR Rate
Loan, or a Base Rate Loan bearing interest as provided in clause (c) of the
definition of Base Rate, the rate of interest per annum determined on the basis
of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page, then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =  

LIBOR

     1.00-Eurodollar Reserve Percentage   

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset securing an obligation owed to, or a claim by, a Person
other than the owner of the asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject

 

-15-



--------------------------------------------------------------------------------

to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

“Limited Partnership Agreement” means that certain Second Amended and Restated
Agreement of Limited Partnership of the Borrower dated as of March 9, 2004, as
such agreement has been and may be amended, extended, revised or replaced from
time to time in accordance with the terms hereof and thereof.

“LM Asset Sale” shall have the meaning assigned thereto in Section 9.7(h).

“LM Preferred Interest” means the preferred distribution rights with respect to
payments made by WFSG or a subsidiary thereof on account of the WFSG Promissory
Note issued to the Laurel Mountain JV as part of WFSG’s capital contribution to
the Laurel Mountain JV.

“LM Preferred Interest Distribution Setoff” means any dividend, distribution,
cancellation, contribution of or setoff with respect to the LM Preferred
Interest that is applied to the payment of capital contributions otherwise
payable by the Borrower or any of its Consolidated Subsidiaries to the Laurel
Mountain JV.

“Loan Documents” means, collectively, this Agreement, each Note, all Letters of
Credit, the Letter of Credit Agreements, the Security Documents, the Guaranty
Agreement, the Commitment and Engagement Letter and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Specified
Hedging Agreement), all as may be amended, restated, supplemented or otherwise
modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

“Material Adverse Effect” means any material and adverse effect on (i) the
assets, liabilities, financial condition, business, operations or affairs of the
Borrower, the General Partner and the Guarantors taken as a whole, or (ii) the
ability of the Borrower, the General Partner or any Guarantor to carry out its
business as at the Closing Date (excluding the dissolution or liquidation of any
Guarantor pursuant to a merger to the extent permitted under Section 9.4) or
meet its obligations under the Loan Documents on a timely basis, or (iii) the
Collateral Agent’s and the Lenders’ interests in the collateral securing the
Obligations, or the Administrative Agent’s, the Collateral Agent’s or the
Lenders’ ability to enforce their rights and remedies under this Agreement or
any other Loan Document, at law or in equity.

“Material Agreement” has the meaning assigned thereto in Section 6.13(a).

“Maturity Date” means the earliest to occur of (a) December 22, 2015; provided
that the Maturity Date with respect to the Revolving Credit Commitments shall be
June 15, 2015 (the “Springing Maturity Date”) if the Borrower’s Senior Notes due
2015 have not been refinanced in full on or prior to the Springing Maturity
Date, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, or (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a).

 

-16-



--------------------------------------------------------------------------------

“Minimum Liquidity” shall mean, as at any date of determination, the sum of
Available Cash and, so long as at any such date of determination the conditions
precedent set forth in Section 5.2 are satisfied, the Revolver Availability
Amount.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means the collective reference to each mortgage, deed of trust,
leasehold mortgage or other real property security document, encumbering all
real property now or hereafter owned by any Credit Party, in each case, in form
and substance reasonably satisfactory to the Administrative Agent and executed
by such Credit Party in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as any such document may be amended, restated,
supplemented or otherwise modified from time to time.

“Mortgage Amendment” has the meaning assigned to such term in
Section 7.8(f)(i)(A).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition, the gross cash proceeds received by any Credit Party therefrom less
the sum of (i) all income taxes and other taxes assessed by a Governmental
Authority as a result of such disposition and any other fees and expenses
incurred in connection with such disposition and (ii) the principal amount of,
premium, if any, and interest on any Indebtedness secured by a Lien on the asset
(or a portion thereof) disposed of, which Indebtedness is required to be repaid
in connection with such disposition, (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by any Credit Party therefrom
less all legal, underwriting and other fees and expenses incurred in connection
therewith and (c) with respect to any Insurance and Condemnation Event, the
gross cash proceeds received by any Credit Party therefrom less the sum of
(i) all fees and expenses in connection therewith and (ii) the principal amount
of, premium, if any, and interest on any Indebtedness secured by a Lien on the
asset (or a portion thereof) subject to such Insurance and Condemnation Event,
which Indebtedness is required to be repaid in connection therewith.

“New Lender” has the meaning assigned thereto in Section 4.14.

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 12.2, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

“Non-Defaulting Lender” has the meaning assigned thereto in Section 4.4(b).

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.

“Non-Recourse Indebtedness” means Indebtedness:

(1) as to which neither the Borrower nor any of its Subsidiaries (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) is directly or indirectly liable as a
guarantor or otherwise, or (c) constitutes the lender; and

 

-17-



--------------------------------------------------------------------------------

(2) no default with respect to which would permit upon notice, lapse of time or
both any holder of any other Indebtedness (other than the notes) of the Borrower
or any of its Subsidiaries to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity.

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Specified Hedge Obligations and (d) all other fees and
commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties to the Secured Parties or the Administrative Agent, in
each case under any Loan Document or otherwise, with respect to any Loan or
Letter of Credit of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note; provided
that (i) the Specified Hedge Obligations shall be secured and guaranteed
pursuant to the Security Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (ii) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of the Specified Hedge Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

“Oil and Gas Properties” means all present and future Hydrocarbon reserves
located in fields and regions accessed by the Pipelines for gathering and
transportation to interstate and intrastate third party pipelines.

“OPA” has the meaning assigned thereto in Section 6.9(f).

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease. For purposes of calculations made pursuant to the
terms of this Agreement, GAAP will be deemed to treat operating leases in a
manner consistent with its current treatment under generally accepted accounting
principles as of the date hereof, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

-18-



--------------------------------------------------------------------------------

“Participant” has the meaning assigned thereto in Section 12.10(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of any Credit Party or any
ERISA Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of any Credit Party or any current or former ERISA
Affiliates.

“Permitted Acquisition” means any acquisition by the Borrower or any Guarantor
in the form of acquisitions of all or substantially all of the business or a
line of business (whether by the acquisition of Capital Stock, assets or any
combination thereof) of any other Person if each such acquisition meets all of
the following requirements:

(a) no less than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered written notice of such
acquisition to the Administrative Agent and the Lenders, which notice shall
include the proposed closing date of such acquisition;

(b) the Borrower shall have certified on or before the closing date of such
acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such acquisition has been approved by the board of
directors (or equivalent governing body) of the Person to be acquired;

(c) the Person or business to be acquired shall be in a substantially similar
line of business as the Borrower and its Subsidiaries pursuant to Section 9.11;

(d) if such transaction is a merger or consolidation, the Borrower or a
Guarantor shall be the surviving Person and no Change in Control shall have been
effected thereby;

(e) the Borrower shall have delivered to the Administrative Agent such documents
reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) pursuant to Section 7.12 to be delivered at
the time required pursuant to Section 7.12;

(f) no later than three (3) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered to the Administrative Agent
and the Lenders an Officer’s Compliance Certificate for the most recent fiscal
quarter end preceding such acquisition for which Financial Statements are
available demonstrating, in form and substance reasonably satisfactory thereto,
(A) compliance on a Pro Forma Basis (as of the date of the acquisition and after
giving effect thereto and any Indebtedness incurred in connection therewith)
with each covenant contained in Article VIII and (B) the Consolidated Funded
Debt Ratio calculated on a Pro Forma Basis (as of the proposed closing date of
the acquisition and after giving effect thereto and any Indebtedness incurred in
connection therewith) at least 0.25 below the applicable ratio set forth in
Section 8.1;

(g) no later than three (3) Business Days prior to the proposed closing date of
such acquisition the Borrower, to the extent requested by the Administrative
Agent, (A) shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially

 

-19-



--------------------------------------------------------------------------------

final Permitted Acquisition Documents, and (B) shall have delivered to, or made
available for inspection by, the Administrative Agent substantially complete
Permitted Acquisition Diligence Information;

(h) no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition and any Indebtedness incurred in
connection therewith; and

(i) the Borrower shall provide such other documents and other information as may
be reasonably requested by the Administrative Agent or the Required Lenders
(through the Administrative Agent) in connection with the acquisition.

“Permitted Acquisition Diligence Information” means with respect to any
acquisition proposed by the Borrower or any Guarantor, to the extent applicable,
all material financial information, all material contracts, all material
customer lists, all material supply agreements, and all other material
information, in each case, reasonably requested to be delivered to the
Administrative Agent in connection with such acquisition (except to the extent
that any such information is (a) subject to any confidentiality agreement,
unless mutually agreeable arrangements can be made to preserve such information
as confidential, (b) classified or (c) subject to any attorney-client
privilege).

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Guarantor, final copies or substantially final drafts if
not executed at the required time of delivery of the purchase agreement, sale
agreement, merger agreement or other agreement evidencing such acquisition,
including, without limitation, all legal opinions and each other document
executed, delivered, contemplated by or prepared in connection therewith and any
amendment, modification or supplement to any of the foregoing.

“Permitted Laurel Mountain JV Indebtedness” means Indebtedness incurred by the
Laurel Mountain JV; provided that (a) immediately after giving effect to the
incurrence of such Indebtedness, the ratio of (i) Consolidated Funded Debt of
the Laurel Mountain JV on such date to (ii) the Laurel Mountain JV EBITDA for
the four (4) consecutive fiscal quarters ending on or immediately prior to such
date shall be less than or equal to 2.5 to 1.0 and (b) such Indebtedness is
Non-Recourse Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline Properties” means all Property now or hereafter acquired related to
the Pipelines and processing facilities including all buildings, structures,
fuel separators, processing plants, treatment, dehydration, and fractionation
facilities, storage and transportation equipment, liquid extraction plants,
compressors, compressor stations, pipeline interconnections, fee lands, pumps,
pumping units, field gathering systems, pipes and pipelines, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, SCADA systems and software, apparatus, equipment, appliances, tools,
implements, surface leases, rights-of-way, permits, licenses, crossing permits,
easements and servitudes; all operating agreements, gathering agreements,
processing agreements, contracts and other agreements which relate to any of the
Pipelines or the gathering, transmission, exchange, processing, hedging and sale
of Hydrocarbons through the Pipelines; all Hydrocarbons used as linefill or pad
gas in the Pipelines, and all tariffs, rents, issues, profits, proceeds,
revenues and other incomes from or attributable to the Pipelines and sale of
Hydrocarbons; all Property, real or personal, now owned or hereinafter acquired
and situated upon, used, held for use or useful in connection with the Pipelines
(excluding automotive equipment or other personal property which may be on such
premises for the purpose of constructing the Pipelines or

 

-20-



--------------------------------------------------------------------------------

for other similar temporary uses), together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing.

“Pipelines” means the natural gas transportation systems and gas gathering
systems and related processing facilities now owned and operated as private use
gathering systems by the Borrower and its Consolidated Subsidiaries located in
the states of Oklahoma, Tennessee and Texas, and all additions thereto, and such
other natural gas gathering systems and related processing facilities owned
and/or operated by the Borrower and its Consolidated Subsidiaries hereafter.

“Plan” means, collectively, each Employee Benefit Plan and Pension Plan.

“Platform” has the meaning assigned thereto in Section 7.1.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Pro Forma Basis” means, for purposes of calculating certain definitions and
compliance with any test or financial covenant under this Agreement for any
period, that such Specified Transaction (and all other Specified Transactions
that have been consummated during the applicable period) and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test or covenant:
(a) income statement items (whether positive or negative) attributable to the
Property or Person subject to such Specified Transaction, (i) in the case of a
disposition of all or substantially all of the Capital Stock of a Subsidiary or
any division, business unit, product line or line of business, shall be excluded
and (ii) in the case of a Permitted Acquisition, shall be included, (b) any
retirement of Indebtedness and (c) any Indebtedness incurred or assumed by the
Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided, that the
foregoing pro forma adjustments may be applied to any such definition, test or
financial covenant solely to the extent that such adjustments (y) are reasonably
expected to be realized within twelve (12) months of such Specified Transaction
as set forth in reasonable detail on a certificate of a Responsible Officer of
the Borrower delivered to the Administrative Agent and (z) are calculated on a
basis consistent with GAAP and Regulation S-X of the Securities Act, or as
approved by the Administrative Agent.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock of another Person.

“Public Lenders” has the meaning assigned thereto in Section 7.1.

“Register” has the meaning assigned thereto in Section 12.10(c).

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Bank pursuant to Section 3.5 for amounts drawn under Letters of Credit.

 

-21-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Revolving Credit
Lenders holding more than fifty percent (50%) of the sum of the aggregate amount
of the Revolving Credit Commitment or, if the Revolving Credit Commitment has
been terminated, any combination of Revolving Credit Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit; provided that the
Revolving Credit Commitment of, and the portion of the Extensions of Credit
under the Revolver Facility, as applicable, held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent. Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

“Restricted Payments” has the meaning assigned thereto in Section 9.6.

“Revolver Availability Amount” means, as at any date of determination, the
excess of the aggregate of Revolving Credit Commitments of Revolving Credit
Lenders over the aggregate Revolving Credit Outstandings of Revolving Credit
Lenders.

“Revolver Facility” means the revolving credit facility established pursuant to
Article II.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to the
account of the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date shall be $350,000,000.

“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all the Revolving Credit Lenders.

“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment
(including New Lenders with an Incremental Revolving Credit Commitment).

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any amendments, supplements and modifications thereto,

 

-22-



--------------------------------------------------------------------------------

any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at http://www.treas.gov/offices/enforcement/
ofac/programs, or as otherwise published from time to time as such program may
be applicable to such agency, organization or person.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/ index.html, or as otherwise
published from time to time.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” mean collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Bank, any counterparty to a
Specified Hedging Agreement, any other holder from time to time of any of the
Obligations and, in each case, their respective successors and permitted
assigns.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means that certain Security Agreement, dated as of July 27,
2007, by and among the Borrower, the other grantors party thereto and Wells
Fargo Bank, National Association (successor by merger to Wachovia Bank, National
Association), as Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Security Documents” means the collective reference to the Security Agreement,
the Mortgages, the Mortgage Amendments, the Guaranty Agreements, and each other
agreement or writing pursuant to which any Credit Party purports to pledge or
grant a security interest in any Property or assets securing the Obligations or
any such Person purports to guaranty the payment and/or performance of the
Obligations, in each case, as amended, restated, supplemented or otherwise
modified from time to time.

“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
as such regulation is in effect on the date hereof.

 

-23-



--------------------------------------------------------------------------------

“Specified Debt” shall mean Subordinated Indebtedness and any senior or
subordinated unsecured notes.

“Specified Hedging Agreement” means any Hedging Agreement entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Lender or any Affiliate
thereof at the time such Hedging Agreement was entered into, as counterparty. No
Lender or Affiliate thereof that is a party to a Specified Hedging Agreement
shall have any rights in connection with the management or release of any
Collateral or of the Obligations of any Credit Party under any Loan Document.
For the avoidance of doubt, (i) all Hedging Agreements provided by the
Administrative Agent or any of its Affiliates and (ii) all Hedging Agreements in
existence on the Closing Date between the Borrower or any of its Subsidiaries
and any Lender, shall constitute Specified Hedging Agreements.

“Specified Hedge Obligations” means all existing or future payments and other
obligations owing by the Borrower or any of its Subsidiaries under any Specified
Hedging Agreement.

“Specified Transactions” means (a) any disposition of all or substantially all
of the assets or Capital Stock of any Subsidiary of the Borrower or any
division, business unit, product line or line of business, (b) any Permitted
Acquisition, (c) any incurrence of Indebtedness, (d) the classification of any
asset, business unit, division or line of business as a discontinued operation
and (e) the Transactions.

“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Credit Party subordinated in right and time of payment to the Obligations
and containing such other terms and conditions, in each case as are satisfactory
to the Administrative Agent.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Capital Stock of
any other class or classes of such corporation, partnership, limited liability
company or other entity shall have or might have voting power by reason of the
happening of any contingency). Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Borrower.

“Subsidiary Redesignation” has the meaning assigned thereto in Section 7.16.

“Swingline Commitment” means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached

 

-24-



--------------------------------------------------------------------------------

as Exhibit A-2, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of any Credit Party or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of any Credit Party or any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.

“Threshold Amount” means $25,000,000.

“Transaction Costs” means all transaction fees, charges and other amounts
related to this Credit Facility and any Permitted Acquisitions (including,
without limitation, any financing fees, merger and acquisition fees, legal fees
and expenses, due diligence fees or any other fees and expenses in connection
therewith), such transaction fees approved by the Administrative Agent.

“Transactions” means, collectively, (a) the repayment in full of all
Indebtedness under the Existing Credit Agreement, (b) the initial Extensions of
Credit and (c) the payment of the Transaction Costs in connection with items
(a) and (b) above.

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 600.

“United States” means the United States of America.

“Unrestricted Entity” means Subsidiaries of the Borrower designated as
“Unrestricted Entities” by the Borrower pursuant to Section 7.16 and each
Subsidiary of such Subsidiaries.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

-25-



--------------------------------------------------------------------------------

“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly-Owned Subsidiaries).

“WFSG” means Williams Field Services Group, LLC.

“WFSG Promissory Note” means that certain $25.5 million promissory note issued
by a subsidiary of WFSG to the Laurel Mountain JV and guaranteed by WFSG as part
of the consideration in exchange for the contribution by the Borrower and its
Consolidated Subsidiaries of the Appalachian Business to the Laurel Mountain JV.

SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall,”
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited Financial Statements required by Section 7.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, all
Financial Statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under GAAP permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.

(b) Notwithstanding anything to the contrary in this Agreement, for purposes of
determining compliance with any test or financial covenant contained in this
Agreement (including for purposes of determining the Applicable Margin) with
respect to any period during which any Specified Transaction occurs, such test
or financial covenant shall be calculated with respect to such period and such
Specified Transaction (and all other Specified Transactions that have been
consummated during such period) on a Pro Forma Basis.

 

-26-



--------------------------------------------------------------------------------

SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.

SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Letter of Credit
Agreement therefor (at the time specified therefor in such applicable Letter of
Credit or Letter of Credit Agreement and as such amount may be reduced by
(a) any permanent reduction of such Letter of Credit or (b) any amount which is
drawn, reimbursed and no longer available under such Letter of Credit).

SECTION 1.9 Effect of this Agreement on the Existing Credit Agreement and the
Other Existing Loan Documents. Upon satisfaction of the conditions precedent to
the effectiveness of this Agreement, this Agreement shall be binding on the
Borrower, the Agents, the Lenders and the other parties hereto and the
provisions of the Existing Credit Agreement shall be replaced by the provisions
of this Agreement; provided, that (a) the Existing Obligations of the Borrower
and the other Loan Parties under the Existing Credit Agreement and the Existing
Loan Documents (in each case, as further amended from time to time) that remain
unpaid and outstanding as of the date of this Agreement shall continue to exist
under and be evidenced by this Agreement and the other Loan Documents, (b) all
Existing Letters of Credit shall continue as Letters of Credit under this
Agreement, (c) the Collateral and the Loan Documents shall continue to secure,
guarantee, support and otherwise benefit the Existing Obligations and the
Obligations of the Borrower and the other Loan Parties under this Agreement and
the other Loan Documents, and (d) any Person entitled to the benefits of
Sections 4.06, 5.01, 11.05 and 12.03 of the Existing Credit Agreement shall
continue to be entitled to the benefits of the corresponding provisions of this
Agreement. Upon the effectiveness of this Agreement, each Loan Document that was
in effect immediately prior to the date of this Agreement shall continue to be
effective and, unless the context otherwise requires, any reference to the
Existing Credit Agreement contained therein shall be deemed to refer to this
Agreement.

 

-27-



--------------------------------------------------------------------------------

ARTICLE II

REVOLVING CREDIT FACILITY

SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth herein, each Revolving Credit Lender severally agrees
to make Revolving Credit Loans to the Borrower from time to time from the
Closing Date through, but not including, the Maturity Date as requested by the
Borrower in accordance with the terms of Section 2.3; provided, that (a) the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (b) the principal amount of outstanding Revolving Credit Loans from any
Revolving Credit Lender plus such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of outstanding L/C Obligations and outstanding Swingline
Loans shall not at any time exceed such Revolving Credit Lender’s Revolving
Credit Commitment. Each Revolving Credit Loan by a Revolving Credit Lender shall
be in a principal amount equal to such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion. Subject to the terms and conditions
hereof, the Borrower may borrow, repay and reborrow Revolving Credit Loans
hereunder until the Maturity Date.

SECTION 2.2 Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Maturity Date;
provided, that the aggregate principal amount of all outstanding Swingline Loans
(after giving effect to any amount requested), shall not exceed the lesser of
(i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and the L/C Obligations and (ii) the Swingline Commitment.

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender. Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

(ii) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be

 

-28-



--------------------------------------------------------------------------------

refunded. If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages (unless the amounts so
recovered by or on behalf of the Borrower pertain to a Swingline Loan extended
after the occurrence and during the continuance of an Event of Default of which
the Administrative Agent has received notice in the manner required pursuant to
Section 12.1 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section 2.2 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.2, one of the events described in Section 10.1(h) or
(i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loans at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Swingline Lender has entered into arrangements satisfactory
to it to eliminate the Swingline Lender’s risk with respect to any such
Defaulting Lender’s funding obligations hereunder, including by cash
collateralizing such Defaulting Lender’s pro rata portion of the applicable
outstanding Swingline Loans. On demand by the Swingline Lender or the
Administrative Agent from time to time, the Borrower shall cash collateralize
each Defaulting Lender’s pro rata portion of the outstanding Swingline Loans on
terms reasonably satisfactory to the Administrative Agent and the Swingline
Lender. Any such cash collateral shall be deposited in a separate account with
the Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of the Swingline
Lender) for the payment and performance of each Defaulting Lender’s pro rata
portion of outstanding Swingline Loans. Moneys in such account shall be applied
by the Administrative Agent to reimburse the Swingline Lender immediately for
each Defaulting Lender’s pro rata portion of any Swingline Loans which have not
otherwise been refunded by the Borrower or such Defaulting Lender pursuant to
the terms of this Section 2.2.

SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be,

 

-29-



--------------------------------------------------------------------------------

(x) with respect to Base Rate Loans (other than Swingline Loans), in an
aggregate principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof, (y) with respect to LIBOR Rate Loans, in an aggregate principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof and
(z) with respect to Swingline Loans, in an aggregate principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof, (C) whether such
Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in the case of a
Revolving Credit Loan, whether the Loans are to be LIBOR Rate Loans or Base Rate
Loans, and (E) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto. A Notice of Borrowing received after 11:00 a.m. shall
be deemed received on the next Business Day. The Administrative Agent shall
promptly notify the Revolving Credit Lenders of each Notice of Borrowing.

(b) Disbursement of Revolving Credit and Swingline Loans. Not later than
1:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the Borrower, at
the office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the Revolving Credit Loans to be made on such borrowing date and
(ii) the Swingline Lender will make available to the Administrative Agent, for
the account of the Borrower, at the office of the Administrative Agent in funds
immediately available to the Administrative Agent, the Swingline Loans to be
made on such borrowing date. The Borrower hereby irrevocably authorizes the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Borrower identified in the
most recent notice substantially in the form attached as Exhibit C (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
as may be otherwise agreed upon by the Borrower and the Administrative Agent
from time to time. Subject to Section 4.7 hereof, the Administrative Agent shall
not be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan requested pursuant to this Section 2.3 to the extent that any Revolving
Credit Lender has not made available to the Administrative Agent its Revolving
Credit Commitment Percentage of such Loan. Revolving Credit Loans to be made for
the purpose of refunding Swingline Loans shall be made by the Revolving Credit
Lenders as provided in Section 2.2(b).

SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.

(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b)(ii) (but, in any event, no later than the Maturity Date),
together, in each case, with all accrued but unpaid interest thereon.

(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, Extensions of Credit in
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second to the principal amount
of outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of cash collateral into a cash collateral
account opened by the Administrative Agent, for the benefit of the Revolving
Credit Lenders, in an amount equal to the aggregate L/C Obligations then
outstanding (such cash collateral to be applied in accordance with
Section 10.2(b)).

(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”)

 

-30-



--------------------------------------------------------------------------------

given not later than 11:00 a.m. (i) on the same Business Day as each Base Rate
Loan and each Swingline Loan and (ii) at least three (3) Business Days before
each LIBOR Rate Loan, specifying the date and amount of prepayment and whether
the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be (A) with respect to Base Rate Loans (other
than Swingline Loans), in an aggregate amount of $3,000,000 or a whole multiple
of $1,000,000 in excess thereof, (B) with respect to LIBOR Rate Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (C) with
respect to Swingline Loans, $100,000 or a whole multiple of $100,000 in excess
thereof. A Notice of Prepayment received after 11:00 a.m. shall be deemed
received on the next Business Day. Each such repayment shall be accompanied by
any amount required to be paid pursuant to Section 4.9 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.9 hereof.

(e) Hedging Agreements. No repayment or prepayment pursuant to this Section 2.4
shall affect any of the Borrower’s obligations under any Hedging Agreement.

SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.

(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Revolving Credit Commitment shall be applied to the Revolving
Credit Commitment of each Revolving Credit Lender according to its Revolving
Credit Commitment Percentage. All commitment fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.

(b) Corresponding Payment. Each permanent reduction pursuant to Section 2.5(a)
shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit cash collateral in a cash collateral
account opened by the Administrative Agent in an amount equal to the aggregate
L/C Obligations then outstanding. Such cash collateral shall be applied in
accordance with Section 10.2(b). Any reduction of the Revolving Credit
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans (and furnishing of cash collateral satisfactory
to the Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolver Facility. If the reduction of the Revolving Credit Commitment
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

SECTION 2.6 Mandatory Prepayments. The Loans shall be prepaid as follows:

(a) Debt Issuances. The Borrower shall prepay the outstanding principal amount
of Loans in an amount equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Debt Issuance

 

-31-



--------------------------------------------------------------------------------

by the Borrower or any of its Consolidated Subsidiaries not permitted pursuant
to this Agreement. Such prepayment shall be made within five (5) Business Days
after the date of receipt of the Net Cash Proceeds of any such Debt Issuance.

(b) Asset Dispositions. The Borrower shall prepay the outstanding principal
amount of Loans in amounts equal to one hundred percent (100%) of the aggregate
Net Cash Proceeds from any Asset Disposition by the Borrower or any of its
Consolidated Subsidiaries. Such prepayments shall be made within five
(5) Business Days after the date of receipt of the Net Cash Proceeds of any such
Asset Disposition by the Borrower or such Subsidiary; provided that, so long as
no Default or Event of Default has occurred and is continuing, no prepayments
shall be required hereunder (A) in connection with up to $50,000,000 of
aggregate Net Cash Proceeds in any Fiscal Year from Asset Dispositions by the
Borrower or any of its Consolidated Subsidiaries which are reinvested in
replacement assets useful in the ordinary course of the business of the Borrower
and its Consolidated Subsidiaries within three hundred sixty (360) days after
receipt of such Net Cash Proceeds by the Borrower or such Subsidiary; provided,
however, that any portion of the Net Cash Proceeds not actually reinvested
within such three hundred sixty (360) day period shall be prepaid in accordance
with this Section 2.6 or (B) in connection with Asset Dispositions permitted
pursuant to Section 9.5 (other than Asset Dispositions pursuant to
Section 9.5(k)).

(c) Insurance and Condemnation Events. The Borrower shall prepay the outstanding
principal amount of Loans in an amount equal to one hundred percent (100%) of
the aggregate Net Cash Proceeds from any Insurance and Condemnation Event by the
Borrower or any of its Consolidated Subsidiaries. Such prepayments shall be made
within three (3) Business Days after the date of receipt of Net Cash Proceeds of
any such Insurance and Condemnation Event by the Borrower or such Subsidiary;
provided that, so long as no Default or Event of Default has occurred and is
continuing, no prepayments shall be required hereunder in connection with up to
$50,000,000 of aggregate Net Cash Proceeds in any Fiscal Year from Insurance and
Condemnation Events by the Borrower or any of its Subsidiaries which are
reinvested within three hundred sixty (360) days after receipt of such Net Cash
Proceeds by the Borrower or such Subsidiary in replacements assets useful in the
ordinary course of the business of the Borrower and its Consolidated
Subsidiaries; provided, however, that any portion of the Net Cash Proceeds not
actually reinvested within such three hundred sixty (360) day period shall be
prepaid in accordance with this Section 2.6.

(d) Notice; Manner of Payment. Upon the occurrence of any event triggering a
prepayment requirement under this Section 2.6, the Borrower shall promptly
deliver a Notice of Prepayment to the Administrative Agent and upon receipt of
such notice, the Administrative Agent shall promptly so notify the Lenders.

SECTION 2.7 Termination of Revolver Facility. The Revolver Facility and the
Revolving Credit Commitments shall terminate on the Maturity Date.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1 L/C Commitment.

(a) Availability. Subject to the terms and conditions hereof, the Issuing Bank,
in reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue standby letters of credit (the “Letters of Credit”) for the
account of the Borrower on any Business Day from the Closing Date through but
not including the fifth (5th) Business Day prior to the Maturity Date in such
form as may be

 

-32-



--------------------------------------------------------------------------------

approved from time to time by the Issuing Bank; provided, that the Issuing Bank
shall have no obligation to issue any Letter of Credit if, after giving effect
to such issuance, (a) the L/C Obligations would exceed the L/C Commitment or
(b) the Revolving Credit Outstandings would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in Dollars, (ii) be a
standby letter of credit issued to support obligations of the Borrower or any of
its Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no more than twelve (12) months after the date
of issuance or last renewal of such Letter of Credit (subject to automatic
renewal for additional one (1) year periods pursuant to the terms of the Letter
of Credit Agreement or other documentation acceptable to the Issuing Bank),
which date shall be no later than the fifth (5th) Business Day prior to the
Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as set
forth in the Letter of Credit Agreement or as determined by the Issuing Bank
and, to the extent not inconsistent therewith, the laws of the State of New
York. The Issuing Bank shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing Bank
or any L/C Participant to exceed any limits imposed by, any Applicable Law.
References herein to “issue” and derivations thereof with respect to Letters of
Credit shall also include extensions or modifications of any outstanding Letters
of Credit, unless the context otherwise requires. As of the Closing Date, each
of the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder.

(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 3.1, the Issuing Bank shall not be obligated to issue any Letter of
Credit at a time when any other Lender is a Defaulting Lender, unless the
Issuing Bank has entered into arrangements satisfactory to it to eliminate the
Issuing Bank’s risk with respect to any such Defaulting Lender’s reimbursement
obligations hereunder, including by cash collateralizing such Defaulting
Lender’s Commitment Percentage of the liability with respect to such Letter of
Credit. On demand by the Issuing Bank or the Administrative Agent from time to
time, the Borrowers shall cash collateralize each Defaulting Lender’s Revolving
Credit Commitment Percentage of the outstanding Letter of Credit Obligations on
terms reasonably satisfactory to the Administrative Agent and the Issuing Bank.
Any such cash collateral shall be deposited in a separate account with the
Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as collateral (solely for the benefit of the Issuing Bank)
for the payment and performance of each Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans. Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Bank
immediately for each Defaulting Lender’s Revolving Credit Commitment Percentage
of any drawing under any Letter of Credit which has not otherwise been
reimbursed by the Borrowers or such Defaulting Lender pursuant to the terms of
this Section 3.1.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Bank issue a Letter of Credit by
delivering to the Issuing Bank at the Administrative Agent’s Office a Letter of
Credit Agreement therefor, completed to the satisfaction of the Issuing Bank,
and such other certificates, documents and other papers and information as the
Issuing Bank may request. Upon receipt of any Letter of Credit Agreement, the
Issuing Bank shall process such Letter of Credit Agreement and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.1 and Article V, promptly issue the Letter of Credit requested thereby
(but in no event shall the Issuing Bank be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Letter of
Credit Agreement therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by the
Issuing Bank and the Borrower. The Issuing Bank shall promptly furnish to the
Borrower a copy of such Letter of Credit and promptly notify each Revolving
Credit Lender of the issuance

 

-33-



--------------------------------------------------------------------------------

and upon request by any Revolving Credit Lender, furnish to such Lender a copy
of such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

SECTION 3.3 Commissions and Other Charges.

(a) Letter of Credit Commissions. The Borrower shall pay to the Administrative
Agent, for the account of the Issuing Bank and the L/C Participants, a letter of
credit commission with respect to each Letter of Credit in the amount equal to
the face amount of such Letter of Credit multiplied by the Applicable Margin
with respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on
a per annum basis), provided that each Letter of Credit bear a minimum
commission of $500. Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Maturity Date and thereafter
on demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Issuing Bank and the L/C
Participants all commissions received pursuant to this Section 3.3 in accordance
with their respective Revolving Credit Commitment Percentages.

(b) Fronting Fee. In addition to the foregoing commission, the Borrower shall
pay to the Administrative Agent, for the account of the Issuing Bank, a fronting
fee with respect to each Letter of Credit as set forth in the Commitment and
Engagement Letter. Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Maturity Date
and thereafter on demand of the Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Bank for such normal and customary costs and
expenses as are incurred or charged by the Issuing Bank in issuing, effecting
payment under, amending or otherwise administering any Letter of Credit.

SECTION 3.4 L/C Participations.

(a) The Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Bank, on the terms and conditions
hereinafter stated, for such L/C Participant’s own account and risk an undivided
interest equal to such L/C Participant’s Revolving Credit Commitment Percentage
in the Issuing Bank’s obligations and rights under and in respect of each Letter
of Credit issued hereunder and the amount of each draft paid by the Issuing Bank
thereunder. Each L/C Participant unconditionally and irrevocably agrees with the
Issuing Bank that, if a draft is paid under any Letter of Credit for which the
Issuing Bank is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to the Issuing Bank upon demand at the Issuing Bank’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Credit Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Bank pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Bank under any Letter of Credit, the
Issuing Bank shall notify each L/C Participant of the amount and due date of
such required payment and such L/C Participant shall pay to the Issuing Bank the
amount specified on the applicable due date. If any such amount is paid to the
Issuing Bank after the date such payment is due, such L/C Participant shall pay
to the Issuing Bank on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by

 

-34-



--------------------------------------------------------------------------------

the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to the
Issuing Bank, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of the Issuing Bank with respect to any amounts owing under this
Section 3.4 shall be conclusive in the absence of manifest error. With respect
to payment to the Issuing Bank of the unreimbursed amounts described in this
Section 3.4, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section 3.4, the
Issuing Bank receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise), or any payment of interest on account
thereof, the Issuing Bank will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Bank shall be required to be returned by the Issuing Bank, such L/C
Participant shall return to the Issuing Bank the portion thereof previously
distributed by the Issuing Bank to it.

SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), in same day funds, the Issuing Bank within 5
Business Days of when the Issuing Bank notifies the Borrower of the date and
amount of a draft paid under any Letter of Credit for the amount of (a) such
draft so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Bank in connection with such payment. Unless the Borrower shall notify
the Issuing Bank within one Business Day that the Borrower intends to reimburse
the Issuing Bank for such drawing from other sources or funds, the Borrower
shall be deemed to have timely given a Notice of Borrowing to the Administrative
Agent requesting that the Revolving Credit Lenders make a Revolving Credit Loan
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.3(c) incurred by the
Issuing Bank in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan bearing interest at the Base Rate in such
amount, the proceeds of which shall be applied to reimburse the Issuing Bank for
the amount of the related drawing and costs and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section 3.5 to reimburse the Issuing Bank for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article V. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Bank as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Bank or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that the Issuing Bank and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit

 

-35-



--------------------------------------------------------------------------------

may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Bank
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Bank’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment. The Borrower agrees that any action taken or omitted by the Issuing
Bank under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on the Borrower and shall not result in any liability of the
Issuing Bank or any L/C Participant to the Borrower. The responsibility of the
Issuing Bank to the Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

SECTION 3.7 Effect of Letter of Credit Agreement. To the extent that any
provision of any Letter of Credit Agreement related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1 Interest.

(a) Interest Rate Options. Subject to the provisions of this Section 4.1, at the
election of the Borrower, (i) Revolving Credit Loans shall bear interest at
(A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the
Applicable Margin and (ii) any Swingline Loan shall bear interest at the Base
Rate plus the Applicable Margin. The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 4.2. Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 2.3 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3), or
six (6) months or, if agreed by all of the relevant Lenders, nine (9) or twelve
(12) months; provided that:

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

 

-36-



--------------------------------------------------------------------------------

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period; and

(iv) no Interest Period shall extend beyond the Maturity Date and Interest
Periods shall be selected by the Borrower so as to permit the Borrower to make
without payment of any amounts pursuant to Section 4.9.

(c) Post-Default Rate. Subject to Section 10.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 10.1(h) or (i), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document. Interest
shall continue to accrue on the Obligations after the filing by or against the
Borrower of any petition seeking any relief in bankruptcy or under any act or
law pertaining to insolvency or debtor relief, whether state, federal or
foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each fiscal quarter
commencing December 31, 2010; and interest on each LIBOR Rate Loan shall be due
and payable on the last day of each Interest Period applicable thereto, and if
such Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations on a pro rata
basis. It is the intent hereof that the Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Borrower under Applicable Law.

SECTION 4.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any

 

-37-



--------------------------------------------------------------------------------

outstanding Base Rate Loans (other than Swingline Loans) in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $3,000,000 or a whole multiple of $1,000,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three
(3) Business Days before the day on which a proposed conversion or continuation
of such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan. The
Administrative Agent shall promptly notify the affected Lenders of such Notice
of Conversion/Continuation.

SECTION 4.3 Fees.

(a) Commitment Fee. Commencing on the Closing Date, the Borrower shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders (other
than any Defaulting Lender), a non-refundable commitment fee (the “Commitment
Fee”) at a rate per annum equal to 0.50% on the average daily unused portion of
the Revolving Credit Commitment of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any); provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating the Commitment Fee. The Commitment Fee shall be payable
in arrears on the last Business Day of each fiscal quarter during the term of
this Agreement commencing December 31, 2010 and ending on the Maturity Date.
Such Commitment Fee shall be distributed by the Administrative Agent to the
Revolving Credit Lenders (other than any Defaulting Lender) pro rata in
accordance with such Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages.

(b) Other Fees. The Borrower shall pay to the Arranger, the Administrative Agent
and the Collateral for their own respective accounts fees in the amounts and at
the times specified in the Commitment and Engagement Letter. The Borrower shall
pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.

SECTION 4.4 Manner of Payment.

(a) Sharing of Payments. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement (or any of them) shall be made not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever. Any payment received after such
time but before 2:00 p.m. Charlotte, North Carolina time on such day shall be
deemed a payment on such date for the purposes of Section 10.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. Charlotte, North Carolina time shall
be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its pro rata share of such payment in accordance with
the amounts then due and payable to such Lenders, (except as specified below)
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent

 

-38-



--------------------------------------------------------------------------------

on account of the principal of or interest on the Swingline Loans or of any fee,
commission or other amounts payable to the Swingline Lender shall be made in
like manner, but for the account of the Swingline Lender. Each payment to the
Administrative Agent of the Issuing Bank’s fees or L/C Participants’ commissions
shall be made in like manner, but for the account of the Issuing Bank or the L/C
Participants, as the case may be. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 12.3 shall be paid to the Administrative Agent for the account of
the applicable Lender. Subject to Section 4.1(b)(ii), if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.

(b) Defaulting Lenders. Notwithstanding Section 4.4(a), if any Defaulting Lender
shall have failed to fund all or any portion of any Revolving Credit Loan (each
such Revolving Credit Loan, an “Affected Loan”), each payment by the Borrower
hereunder shall be applied first to such Affected Loan and the principal amount
and interest with respect to such payment shall be distributed (i) to each
Revolving Credit Lender that is not a Defaulting Lender (each, a “Non-Defaulting
Lender”) pro rata based on the outstanding principal amount of Affected Loans
owing to all Non-Defaulting Lenders, until the principal amount of all Affected
Loans has been repaid in full and (ii) to the extent of any remaining amount of
such payment, to each Revolving Credit Lender as set forth in Section 4.4(a).
Each payment made by the Borrower on account of the interest on any Affected
Loans shall be distributed to each Non-Defaulting Lender pro rata based on the
outstanding principal amount of Affected Loans owing to all Non-Defaulting
Lenders.

SECTION 4.5 Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

(b) Participations. In addition to the accounts and records referred to in
Section 4.5(a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

 

-39-



--------------------------------------------------------------------------------

SECTION 4.6 Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Sections 4.9, 4.10, 4.11 or 12.3) greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Swingline Loans and Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

SECTION 4.7 Obligations of Lenders.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing, or with respect to same day borrowings prior to
11:00 a.m. on the date of such borrowing, that such Lender will not make
available to the Administrative Agent such Lender’s share of such borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.3(b) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

-40-



--------------------------------------------------------------------------------

(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Revolving Credit Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Loan available
on the borrowing date.

SECTION 4.8 Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and in the case of LIBOR Rate Loans,
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 4.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans.

SECTION 4.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period

 

-41-



--------------------------------------------------------------------------------

therefor including without limitation due to any assignment required by the
Borrower pursuant to Section 4.12(b) hereof. The amount of such loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.

SECTION 4.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon written request of such Lender or the Issuing Bank,
the Borrower shall promptly pay to any such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time upon written request of such Lender or such Issuing Bank the Borrower
shall

 

-42-



--------------------------------------------------------------------------------

promptly pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 4.10 and delivered to the Borrower shall be
conclusive absent manifest error; provided that such amount shall have been
determined on a reasonable basis. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 4.10 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 4.11 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes; provided that if the Borrower shall be required by Applicable Law to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 4.11) the Administrative Agent, the applicable Lender or the Issuing
Bank, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, for the full amount of
any Indemnified Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower shall not be obligated to indemnify the Administrative Agent, any
Lender or the Issuing Bank for any amount in respect of any such penalties,
interest or reasonable expenses if written demand therefor was not made by the
Administrative Agent, such Lender or the Issuing Bank within 180 days from the
date on which such party makes payment for such penalties, interest or expenses;
provided further that the foregoing limitation shall not apply to any such
penalties, interest or reasonable expenses arising out of the retroactive
application of any such Indemnified Tax. Any payment pursuant to such
indemnification shall be made within 30 days after demand therefor. A
certificate as to the amount

 

-43-



--------------------------------------------------------------------------------

of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, in the event that the Borrower is a resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with

 

-44-



--------------------------------------------------------------------------------

respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Administrative Agent, such Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Bank in the
event the Administrative Agent, such Lender or the Issuing Bank is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Bank to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person.

(g) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Credit Commitment.

SECTION 4.12 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.11, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 4.10 or Section 4.11, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.11, or if any Lender is a Defaulting Lender hereunder or becomes a
Non-consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent (x) require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.10;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.10 or payments required to be made pursuant to Section 4.11,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

-45-



--------------------------------------------------------------------------------

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply; or

(y) so long as no Default or Event of Default has occurred and is continuing,
terminate the Commitment of such Lender or Issuing Bank, as the case may be, and
(1) in the case of a Lender (other than an Issuing Bank), repay all Obligations
of the Borrower owing to such Lender relating to the Loans and participations
held by such Lender as of such termination date and (2) in the case of an
Issuing Bank, repay all Obligations of the Borrower owing to such Issuing Bank
relating to the Loans and participations held by the Issuing Bank as of such
termination date other than any Obligations pertaining to any Subject Letters of
Credit (as defined below).

Notwithstanding anything to the contrary contained above in this Section 4.12,
unless the Issuing Bank is removed and replaced with a successor Issuing Bank at
the time the Borrower exercises its rights under this Section 4.12, any Issuing
Bank having undrawn Letters of Credit issued by it (the “Subject Letters of
Credit”) whose Commitments and Obligations are to be repaid or terminated
pursuant to the foregoing provisions of this Section 4.12 shall (x) remain a
party hereto until the expiration or termination of the Subject Letters of
Credit, (y) not issue (or be required to issue) any further Letters of Credit
hereunder and (z) continue to have all rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents solely with respect to the
Subject Letters of Credit until all of the Subject Letters of Credit have
expired, been terminated or become subject to a “backstop” letter of credit
reasonably satisfactory to such Issuing Bank, but excluding any consent rights
as an Issuing Bank under Section 4.12).

SECTION 4.13 Security. The Obligations of the Borrower shall be secured as
provided in the Security Documents.

SECTION 4.14 Incremental Loans.

(a) At any time prior to the Maturity Date, as applicable, the Borrower may by
written notice to the Administrative Agent elect to request the establishment of
one or more incremental revolving credit commitments (any such incremental
revolving credit commitment, an “Incremental Revolving Credit Commitment”) to
make incremental revolving credit loans (any such incremental revolving credit
loans, an “Incremental Revolving Credit Loan”);

provided that the total aggregate amount for all such Incremental Revolving
Credit Commitments shall not (as of any date of incurrence thereof) exceed $100
million. Each such notice shall specify the date (each, an “Increased Amount
Date”) on which the Borrower proposes that any Incremental Revolving Credit
Commitment shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Revolving Credit
Commitment (any such Person, a “New Lender”). Any Lender or any New Lender
offered or approached to provide all or a portion of any Incremental Revolving
Credit Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Credit Commitment. Any Incremental Revolving Credit
Commitment shall become effective as of such Increased Amount Date; provided
that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Revolving Credit Commitment
and (2) to the extent

 

-46-



--------------------------------------------------------------------------------

occurring substantially simultaneously with the increase in Revolving Credit
Commitments, (i) the making of any tranche of Incremental Revolving Credit Loans
pursuant thereto and (ii) any Permitted Acquisition consummated in connection
therewith;

(B) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating that the Borrower
will be in compliance on a Pro Forma Basis with the financial covenants set
forth in Article VIII both before and after giving effect to (1) any Incremental
Revolving Credit Commitment (and assuming for these purposes that all
Incremental Revolving Credit Commitments are fully drawn as Incremental
Revolving Credit Loans) and (2) to the extent occurring substantially
simultaneously with the increase in Revolving Credit Commitments, (i) the making
of any tranche of Incremental Revolving Credit Loans pursuant thereto and
(ii) any Permitted Acquisition consummated in connection therewith;

(C) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
such Increase Amount Date (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date;

(D) the proceeds of any Incremental Revolving Credit Loans shall be used for
general corporate purposes of the Borrower and its Subsidiaries (including
Permitted Acquisitions);

(E) each Incremental Revolving Credit Commitment (and the Incremental Revolving
Credit Loans made thereunder) shall constitute Obligations of the Borrower and
shall be secured and guaranteed with the other Extensions of Credit on a pari
passu basis;

(1) in the case of each Incremental Revolving Credit Loan (the terms of which
shall be set forth the relevant Joinder Agreement):

(x) such Incremental Revolving Credit Loans shall mature on the Maturity Date,
shall bear interest at the rate applicable to the Revolving Credit Loans and
shall be subject to the same terms and conditions as the Revolving Credit Loans;
and

(y) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the New Lenders providing such Incremental Revolving
Credit Loans) in accordance with their revised Revolving Credit Commitment
Percentages (and the Revolving Credit Lenders (including the New Lenders
providing such Incremental Revolving Credit Loans) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 4.9 in connection with such
reallocation as if such reallocation were a repayment);

(2) any Incremental Revolving Credit Lender with an Incremental Revolving Credit
Commitment shall be entitled to the same voting rights as the existing Revolving
Credit Lenders under the Revolving Credit Facility, shall be included in any
determination of Required Lenders and will not constitute a separate class and
any Extensions of Credit made in connection with each Incremental Revolving
Credit Commitment shall receive proceeds of prepayments on the same basis as the
other Revolving Credit Loans made hereunder;

 

-47-



--------------------------------------------------------------------------------

(F) such Incremental Revolving Credit Commitments shall be effected pursuant to
one or more Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Revolving Credit Lenders
(which Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 4.14) and upon the execution of such Joinder the
applicable Incremental Revolving Credit Lender shall become a Revolving Credit
Lender hereunder; and

(G) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing the Incremental Revolving Credit Commitment) reasonably
requested by Administrative Agent in connection with any such transaction.

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Lender requesting a Revolving Credit Note, a Swingline Note in favor of the
Swingline Lender (if requested thereby) and the Security Documents, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no Default or Event of Default shall exist
hereunder or thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that all representations and warranties of such Person
contained in this Agreement and the other Loan Documents are true, correct and
complete; that none of the Credit Parties is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each of the Credit
Parties, as applicable, has satisfied each of the conditions set forth in
Section 5.1 and Section 5.2.

(ii) Certificate of Secretary of each Credit Party. A certificate of the
secretary or assistant secretary of each Credit Party certifying as to the
incumbency and genuineness of the signature of each officer of such Credit Party
executing Loan Documents to which it is a party and certifying that attached
thereto is a true, correct and complete copy of (A) the articles or certificate
of incorporation or formation of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing

 

-48-



--------------------------------------------------------------------------------

the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.1(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business.

(iv) Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Arranger and the Lenders, a
favorable written opinion of (i) Ledgewood, special counsel for the Credit
Parties and (ii) each local counsel listed on Schedule 5.1(b)(iv), in each case,
(A) dated the Closing Date, (B) addressed to the Administrative Agent, the
Collateral Agent, the Arranger and the Lenders and (C) in a form reasonably
satisfactory to the Administrative Agent.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.11(e).

(c) Personal Property Collateral.

(i) Filings and Recordings. The Collateral Agent shall have received all filings
and recordations, including, without limitation, (A) all UCC financing
statements in appropriate form for filing in the applicable government UCC
filing offices or evidence, reasonably satisfactory to the Collateral Agent,
that such filings have been completed, (B) filings with the United States Patent
and Trademark Office and United States Copyright Office or evidence, reasonably
satisfactory to the Collateral Agent, that such filings have been completed and
(C) and such other documents that are necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests of the Collateral
Agent, on behalf of the Secured Parties, in the Collateral and the Collateral
Agent shall have received evidence reasonably satisfactory to it that upon such
filings and recordations the security interests created or purported to be
created by the Security Documents will constitute valid and perfected first
priority Liens thereon.

(ii) Pledged Collateral. The Collateral Agent shall have received, to the extent
not previously delivered (A) original stock certificates or other certificates
evidencing the Capital Stock pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof, (B) each original promissory note pledged
pursuant to the Security Documents together with an undated endorsement for each
such promissory note duly executed in blank by the holder thereof and (C) all
other certificates, agreements (including Control Agreements), opinions, or
instruments necessary or requested to perfect the Collateral Agent’s security
interest in the Collateral.

(iii) Lien Search. The Collateral Agent shall have received the results of UCC,
judgment, pending litigation, bankruptcy, tax and intellectual property
searches, in form and substance reasonably satisfactory thereto that name any
Credit Party as Debtor under the UCC (or applicable judicial docket) as in
effect in each jurisdiction in which any Credit Party is organized or maintains
its principal place of business and such other searches that the Collateral
Agent deems necessary or appropriate, indicating among other things that the
assets of each such Credit Party are free and clear of any Lien (except for
Excepted Liens).

 

-49-



--------------------------------------------------------------------------------

(iv) Hazard and Liability Insurance. The Collateral Agent shall have received
certificates of property hazard, business interruption and liability insurance,
evidence of payment of all insurance premiums for the current policy year of
each, and all such insurance shall (i) name the Collateral Agent as loss payee
(and mortgagee, as applicable) on all certificates for property hazard insurance
and as additional insured on all certificates for liability insurance),
(ii) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 days after
receipt by the Collateral Agent of written notice thereof, (iii) if requested by
the Collateral Agent, copies (certified by a Responsible Officer of the
Borrower) of insurance policies in form and substance reasonably satisfactory to
the Collateral Agent.

(d) Matters Relating to Flood Hazard Properties. The Collateral Agent shall have
received a life of loan flood hazard determination with respect to all Pipeline
Properties on which there exists a “Building” as defined by the Federal
Emergency Management Agency in connection with the National Flood Insurance
Program (a “Building”) together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and the
applicable Credit Parties and if such real property is located in a special
flood hazard area, evidence of flood insurance in such amounts as are acceptable
to the Collateral Agent (the “Flood Certificates”), together with such
certificates as may be reasonably requested by the Collateral Agent, each in
form and substance reasonably satisfactory to the Collateral Agent.

(e) Consents; Defaults.

(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.

(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.

(f) Financial Matters.

(i) Financial Statements. The Administrative Agent shall have received the
audited Consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2009 and the related audited statements of income and retained
earnings and cash flows for the Fiscal Year then ended and (B) unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries as of
September 30, 2010 and related unaudited interim statements of income and
retained earnings.

 

-50-



--------------------------------------------------------------------------------

(ii) Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter until
the Maturity Date.

(iii) Financial Condition. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by the chief financial officer
of the Borrower, that (A) attached thereto are calculations evidencing
compliance on a Pro Forma Basis after giving effect to the Transactions with the
covenants contained in Article VIII and (B) the financial projections previously
delivered to the Administrative Agent represent the good faith estimates
(utilizing reasonable assumptions) of the financial condition and operations of
the Borrower and its Subsidiaries.

(iv) Payment at Closing. The Borrower shall have paid (A) to the Administrative
Agent, the Arranger and the Lenders the fees set forth or referenced in
Section 4.3 and any other accrued and unpaid fees or commissions due hereunder,
(B) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents.

(g) Revolver Facility Availability. After giving effect to the Transactions, the
Revolver Availability Amount under the Revolver Facility shall be no less than
$150,000,000.

(h) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in accordance with Section 2.3(a), and a Notice
of Account Designation specifying the account or accounts to which the proceeds
of any Loans made on or after the Closing Date are to be disbursed, in each
case, to the extent Revolving Credit Loans are being requested to be funded on
the Closing Date.

(ii) Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, business and other due diligence with respect to
the business, assets, liabilities, operations and condition (financial or
otherwise) of the Borrower and its Subsidiaries in scope and determination
satisfactory to the Administrative Agent in its sole discretion.

(iii) No Material Adverse Change. Since December 31, 2009, there shall not have
occurred any material adverse condition or material adverse change in or
affecting, or the occurrence of any circumstance or condition that could
reasonably be expected to result in a material adverse change in, or have a
Material Adverse Effect on, the business, operations, condition (financial or
otherwise), assets, liabilities (whether actual or contingent) or prospects of
the Borrower and its Subsidiaries, taken as a whole.

 

-51-



--------------------------------------------------------------------------------

(iv) Receipt of Hedging Agreements. The Arranger and the Administrative Agent
shall have received evidence satisfactory to them that prior to the Closing
Date, the Borrower has executed Hedging Agreements for the twelve-month period
after the Closing Date consistent with the financial model provided by the
Borrower to the Arranger on November 14, 2010.

(v) Patriot Act. The Borrower and each of the Guarantors shall have provided to
the Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the Act.

(vi) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.

SECTION 5.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Bank to issue or extend any Letter of Credit are subject to the satisfaction of
the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a) or Section 4.2, as applicable.

(d) Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 5.2, that:

 

-52-



--------------------------------------------------------------------------------

SECTION 6.1 Corporate Existence. Each of the Borrower and its Subsidiaries:
(i) is a corporation, limited liability company or limited partnership duly
organized, formed, legally existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable; (ii) has all
requisite organizational power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (iii) is qualified
to do business in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify would have a Material Adverse Effect. The jurisdictions in which each
the Borrower and its Subsidiaries are organized and qualified to do business as
of the Closing Date are described on Schedule 6.1.

SECTION 6.2 Ownership. Each Subsidiary of each Credit Party as of the Closing
Date is listed on Schedule 6.2. As of the Closing Date, the capitalization of
each Credit Party and its Subsidiaries consists of the number of shares,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 6.2. All outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 6.2. The
shareholders or other owners, as applicable, of each Credit Party and its
Subsidiaries and the number of shares owned by each as of the Closing Date are
described on Schedule 6.2. The Borrower and each Subsidiary of the Borrower has
good and marketable title to all securities of the Subsidiaries issued to it,
free and clear of all liens and encumbrances other than Excepted Liens, and all
such securities have been duly and validly issued and are fully paid and
nonassessable. As of the Closing Date, there are no outstanding stock purchase
warrants, subscriptions, options, securities, instruments or other rights of any
type or nature whatsoever, which are convertible into, exchangeable for or
otherwise provide for or permit the issuance of Capital Stock of any Credit
Party or any Subsidiary thereof, except as described on Schedule 6.2.

SECTION 6.3 Authority. The Borrower and each Credit Party has all necessary
organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party; and the execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party have been duly authorized by all necessary organizational action on
its part; and the Loan Documents constitute the legal, valid and binding
obligations of each Credit Party, enforceable in accordance with their terms.

SECTION 6.4 No Breach. Neither the execution and delivery of the Loan Documents,
nor compliance with the terms and provisions hereof, will conflict with or
result in a breach of, or require any consent which has not been obtained as of
the Closing Date under, the respective charter, limited partnership agreement,
articles of organization or by-laws of the Borrower or any of its Subsidiaries,
or any Applicable Law, or any agreement or instrument to which the Borrower or
any of its Subsidiaries is a party or by which it is bound or to which it or its
Properties are subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
revenues or assets of the Borrower or any of its Subsidiaries pursuant to the
terms of any such agreement or instrument, other than the Liens created by the
Loan Documents.

SECTION 6.5 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any other Person
are necessary for the execution, delivery or performance by any Credit Party of
the Loan Documents to which it is a party or for the validity or enforceability
thereof, except for the recording and filing of the applicable Security
Documents as required by this Agreement.

SECTION 6.6 Compliance with Laws. None of the Borrower or any of its
Subsidiaries has violated any Applicable Law or failed to obtain any license,
permit, franchise or other governmental authorization

 

-53-



--------------------------------------------------------------------------------

necessary for the ownership of any of its Properties or the conduct of its
business, which violation or failure would have (in the event such violation or
failure were asserted by any Person through appropriate action) a Material
Adverse Effect. Except for such acts or failures to act as would not have a
Material Adverse Effect, the Pipeline Properties of the Borrower and its
Subsidiaries (and Properties unitized therewith) have been maintained, operated
and developed in a good and workmanlike manner and in conformity with all
Applicable Laws and all rules, regulations and orders of all duly constituted
authorities having jurisdiction and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of and forming a part of
the Pipeline Properties.

SECTION 6.7 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof have filed all Tax returns which are required to be filed by them, or
otherwise obtained appropriate extensions to file, and have paid all Taxes due
and payable pursuant to such returns or pursuant to any assessment received by
such Credit Party or any of its Subsidiaries, except (i) such Taxes that are
being contested in good faith by appropriate proceedings and for which the
Credit Party or any of its Subsidiaries, as applicable, has set aside on its
books adequate reserves in accordance with GAAP and (ii) any amount or return
the failure of which to pay or file could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect. The charges,
accruals and reserves on the books of each Credit Party and its Subsidiaries in
respect of Taxes are adequate, and the Borrower does not anticipate any
additional taxes or assessment for any of such years. No tax lien has been filed
and, to the knowledge of any Credit Party and its Subsidiaries, no claim is
being asserted with respect to any such Tax.

SECTION 6.8 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business. No event has
occurred which permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations except as
could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.9 Environmental Matters. Except as would not have a Material Adverse
Effect (or with respect to clauses (c), (d) and (e) below, where the failure to
take such actions would not have a Material Adverse Effect):

(a) Neither any Property of the Borrower or any of its Subsidiaries nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;

(b) Without limitation of clause (a) above, no Property of the Borrower or any
of its Subsidiaries nor the operations currently conducted thereon or, to the
best knowledge of the Borrower and its Subsidiaries, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws;

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Borrower and its Subsidiaries, including without limitation past
or present treatment, storage, disposal or release of a hazardous substance or
solid waste into the environment, have been duly obtained or filed, and the
Borrower and its

 

-54-



--------------------------------------------------------------------------------

Subsidiaries are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations;

(d) To the best knowledge of the Borrower, all hazardous substances, solid
waste, and oil and gas exploration and production wastes, if any, generated at
any and all Property of the Borrower and its Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the environment, and all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws;

(e) The Borrower and its Subsidiaries have taken all steps reasonably necessary
to determine and have determined that no hazardous substances, solid waste, or
oil and gas exploration and production wastes, have been disposed of or
otherwise released and there has been no threatened release of any hazardous
substances on or to any Property of the Borrower and its Subsidiaries except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment;

(f) To the extent applicable, all Property of the Borrower and its Subsidiaries
currently satisfies all design, operation, and equipment requirements imposed by
the Oil Pollution Act of 1990 (“OPA”) or scheduled as of the Closing Date to be
imposed by OPA during the term of this Agreement, and the Borrower and its
Subsidiaries do not have any reason to believe that such Property, to the extent
subject to OPA, will not be able to maintain compliance with the OPA
requirements during the term of this Agreement; and

(g) None of the Borrower or any of its Subsidiaries has any known contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.

SECTION 6.10 Employee Benefit Matters.

(a) Each of the Borrower and its Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.

(b) Except as set forth in Schedule 6.10, each Plan is, and has been, maintained
in substantial compliance with ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on any of the Borrower or any of its Subsidiaries or any ERISA
Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to section 502(c), (i) or (l) of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) No contingent obligations remain due to the termination of any Plan (other
than a defined contribution plan) or any trust created under any such Plan. No
liability to the PBGC (other than for the payment of current premiums which are
not past due) by the Borrower, any of its Subsidiaries or any ERISA Affiliate
has been or is expected by any Credit Party, any Subsidiary or any ERISA
Affiliate to be incurred with respect to any Plan. No ERISA Event with respect
to any Plan has occurred.

 

-55-



--------------------------------------------------------------------------------

(e) Full payment when due has been made of all amounts which the Borrower, any
of its Subsidiaries or any ERISA Affiliate is required under the terms of each
Plan or applicable law to have paid as contributions to such Plan, and no
failure to satisfy the funding standard under section 302 of ERISA and
section 412 of the Code, whether or not waived, exists with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of each of the
Borrower’s and its Subsidiaries’ most recently ended Fiscal Year, exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities. The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

(g) None of the Borrower, any of its Subsidiaries or any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(l) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, any of its Subsidiaries or any ERISA
Affiliate in its sole discretion at any time without any material liability.

(h) None of the Borrower, any of its Subsidiaries or any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the preceding six
calendar years, sponsored, maintained or contributed to, any Multiemployer Plan.

(i) None of the Borrower, any of its Subsidiaries or any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.

SECTION 6.11 Margin Stock. The proceeds of the Loan shall be used for general
corporate purposes. Neither the Borrower nor any of its Consolidated
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying margin stock (within the meaning of
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and no part of the proceeds of any Loan hereunder will be used to buy or carry
any margin stock.

SECTION 6.12 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940, as
amended).

SECTION 6.13 Material Agreements.

(a) Set forth on Schedule 6.13 is a complete list of all (a) agreements,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees, partnership agreements, limited liability company agreements, other
organizational documents, joint venture agreements, and other instruments that
are material to the Borrower’s and its Subsidiaries’ business, activities, and
operation or ownership of the Borrower’s or such Subsidiaries’ Property in
effect or to be in effect as of the Closing Date (other than the Hedging
Agreements set forth on Schedule 6.30), and (b) agreements and instruments
(excluding any such agreements and other instruments that are cancelable upon 60
or less days’ notice) of the Borrower and its Subsidiaries relating to the
purchase, gathering, transportation by pipeline, gas processing, marketing, sale
and supply of natural gas and other Hydrocarbons accounting for at least 75% of
the volumes transported by Borrower and its Subsidiaries, in the aggregate,
during the Borrower’s current Fiscal Year (the agreements referenced in clause
(a) hereto, collectively, the “Material Agreements”). Upon request by
Administrative Agent and subject to any applicable confidentiality restrictions,
the Borrower shall deliver,

 

-56-



--------------------------------------------------------------------------------

or caused to be delivered, to the Administrative Agent and the Lenders a
complete and correct copy of all such Material Agreements.

(b) None of the Borrower or any of its Subsidiaries is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default under
any Material Agreement to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any of its Subsidiaries is bound. No Default
has occurred and is continuing.

SECTION 6.14 Employee Relations. None of the Borrower and its Subsidiaries has
any employees.

SECTION 6.15 Burdensome Provisions. No Credit Party nor any Subsidiary thereof
is a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or Applicable
Law which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. The Credit Parties and
their respective Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect. No Subsidiary is party to any agreement or instrument
or otherwise subject to any restriction or encumbrance that restricts or limits
its ability to make dividend payments or other distributions in respect of its
Capital Stock to the Borrower or any Subsidiary or to transfer any of its assets
or properties to the Borrower or any other Subsidiary in each case other than
existing under or by reason of the Loan Documents or Applicable Law.

SECTION 6.16 Financial Statements.

(a) The audited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2009, the related consolidated statement of
income, partners’ equity and cash flow of the Borrower and its Consolidated
Subsidiaries for the Fiscal Year ended on said date, heretofore furnished to
each of the Lenders pursuant to Section 5.1(f)(i), are complete and correct and
fairly present the consolidated financial condition of the Borrower and its
Consolidated Subsidiaries as at said date and the results of its operations for
the Fiscal Year on said date, all in accordance with GAAP, as applied on a
consistent basis. Except as reflected or referred to in such Financial
Statements, neither the Borrower nor any Subsidiary has on the Closing Date any
material Indebtedness, contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments. Since the date of the Financial Statements, neither the
business nor the Properties of the Borrower or any Subsidiary have been
materially and adversely affected.

(b) The unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of September 30, 2010, the related consolidated
statement of income, partners’ equity and cash flow of the Borrower and its
Consolidated Subsidiaries for the three month period ended on said date,
heretofore furnished to each of the Lenders, are complete and correct and fairly
present the assets, liabilities and financial position of the Borrower and its
Consolidated Subsidiaries as at such dates, and the results of the operations
and changes of financial position for the periods then ended (other than
customary year-end adjustments for unaudited Financial Statements) all in
accordance with GAAP, as applied on a consistent basis.

(c) The projections delivered pursuant to Section 5.1(f)(ii) have been prepared
in good faith, based on assumptions believed by the Borrower to be reasonable as
of the date of delivery thereof.

 

-57-



--------------------------------------------------------------------------------

SECTION 6.17 No Material Adverse Change. Since December 31, 2009, there has been
no material adverse change in the properties, business, operations, prospects,
or condition (financial or otherwise) of the Borrower and its Subsidiaries and
no event has occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.

SECTION 6.18 Solvency. The Borrower and its Subsidiaries individually and on a
consolidated basis are not insolvent as such term is used and defined in the
United States Bankruptcy Code.

SECTION 6.19 Titles to Properties. Except as otherwise set forth on Schedule
6.19:

(a) Each of the Borrower and its Subsidiaries has good, sufficient and clear
title to its Pipeline Properties, free and clear of all adverse possession or
abandonment claims and Liens, except Excepted Liens;

(b) The “Mortgaged Property” descriptions under the Mortgages describe
substantially all of the Pipeline Properties presently owned by Credit Parties;

(c) All leases, rights of way, permits, licenses and agreements necessary for
the conduct of the business of the Borrower and its Subsidiaries are valid and
subsisting, in full force and effect and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease rights of way, permits,
licenses, which would affect in any material respect the conduct of the business
of the Borrower and its Subsidiaries;

(d) The rights, Properties and other assets presently owned, leased or licensed
by the Borrower and its Subsidiaries, including, without limitation, all
easements and rights of way, include all rights, Properties and other assets
necessary to permit the Borrower and its Subsidiaries to conduct its business in
all material respects in the same manner as its business has been conducted
prior to the Closing Date; and

(e) All of the assets and Properties of the Borrower and its Subsidiaries which
are reasonably necessary for the operation of its business are in good working
condition and are maintained in accordance with prudent business standards.

SECTION 6.20 Insurance. Schedule 6.20 attached hereto contains an accurate and
complete description of all material policies of fire, liability, workers’
compensation and other forms of insurance owned or held by the Borrower and its
Subsidiaries. All such policies are in full force and effect, all premiums with
respect thereto covering all periods up to and including the date of the closing
have been paid, and no notice of cancellation or termination has been received
with respect to any such policy. Such policies are sufficient for compliance
with all requirements of law and of all agreements to which the Borrower or any
of its Subsidiaries is a party; are valid, outstanding and enforceable policies;
provide adequate insurance coverage in at least such amounts and against at
least such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business for the assets and operations of the Borrower and its
Subsidiaries; will remain in full force and effect through the respective dates
set forth in Schedule 6.20 without the payment of additional premiums; and will
not in any way be affected by, or terminate or lapse by reason of, the
transactions contemplated by this Agreement. Schedule 6.20 identifies all
material risks, if any, which the Borrower and its Subsidiaries and their
respective general partner or sole member have designated as being self-insured.
None of the Borrower or any of its Subsidiaries has been refused any insurance
with respect to its assets or operations, nor has its coverage been limited
below usual and customary policy limits, by

 

-58-



--------------------------------------------------------------------------------

an insurance carrier to which it has applied for any such insurance or with
which it has carried insurance during the last three years.

SECTION 6.21 Liens. No Credit Party has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except to perfect those Excepted Liens. No Credit Party is
a party to any agreement or arrangement (other than this Agreement and the
Security Documents), or subject to any order, judgment, writ or decree, which
either restricts or purports to restrict its ability to grant Liens to other
Persons on or in respect of their respective assets or Properties.

SECTION 6.22 Litigation. Except as disclosed to the Lenders in Schedule 6.22
hereto, there is no litigation, legal, administrative or arbitral proceeding,
investigation or other action of any nature pending or, to the knowledge of the
Credit Parties, threatened against or affecting the Borrower or any of its
Subsidiaries which involves the possibility of any judgment or liability against
the Borrower or any of its Subsidiaries not fully covered by insurance (except
for normal deductibles), and which would have a Material Adverse Effect.

SECTION 6.23 Senior Indebtedness Status. The Obligations of the Credit Parties
under this Agreement and each of the other Loan Documents ranks and shall
continue to rank at least senior in priority of payment to all Subordinated
Indebtedness and all senior unsecured Indebtedness of each such Person and is
designated as “Senior Indebtedness” under all instruments and documents, now or
in the future, relating to all Subordinated Indebtedness and all senior
unsecured Indebtedness of such Person.

SECTION 6.24 OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower or any Guarantor: (i) is a Sanctioned Person, (ii) has
more than ten percent (10%) of its assets in Sanctioned Entities, or
(iii) derives more than ten percent (10%) of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

SECTION 6.25 Investment Bankers’ and Similar Fees. No Credit Party has any
obligation to any Person in respect of any finders’, brokers’, investment
banking or other similar fee in connection with any of the Transactions other
than pursuant to the Commitment and Engagement Letter.

SECTION 6.26 Operation of the Pipelines. Since December 31, 2009, there has been
no material damage, destruction or loss to the Pipelines; the Pipelines are
currently in operation and the monthly transportation of Hydrocarbons through
the Pipelines has not materially diminished.

SECTION 6.27 Capitalization of General Partner and Subsidiaries.

(a) As of December 8, 2010, the issued and outstanding securities of the
Borrower consist of 53,337,260 common units of limited partnership interest, all
of which have been validly issued and fully paid and nonassessable.

(b) To the Borrower’s knowledge, all issued and outstanding membership units of
the General Partner have been validly issued and are fully paid and
nonassessable and are owned by and issued to AHD.

SECTION 6.28 Location of Business and Offices. Each Credit Party’s principal
place of business and chief executive offices are located at the addresses set
forth in Schedule 6.28.

 

-59-



--------------------------------------------------------------------------------

SECTION 6.29 Hedging Agreements. Schedule 6.29 sets forth, as of the Closing
Date, a true and complete list of all Hedging Agreements (including commodity
price swap agreements, forward agreements or contracts of sale which provide for
prepayment for deferred shipment or delivery of oil, gas or other commodities)
of the Borrower and its Subsidiaries, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied), and the counter party to
each such agreement.

SECTION 6.30 Imbalances. Except as set forth on Schedule 6.30 and except as is
not reasonably likely to have a Material Adverse Effect, as of the Closing Date,
there are no gas imbalances, take or pay or other prepayments with respect to
any of the Borrower’s or any of its Subsidiaries’ Pipeline Properties which
would require any of the Borrower or any of its Subsidiaries to transport or
purchase any volumes of Hydrocarbons without receiving delivery thereof or for
gathering and transportation through their Pipeline Properties at some future
time without then or thereafter receiving full payment of the Borrower’s or any
of its Subsidiaries’ tariffs therefor.

SECTION 6.31 Relationship of Credit Parties. The Credit Parties are engaged in
related businesses and each Credit Party is directly and indirectly dependent
upon each other Credit Party for and in connection with their business
activities and their financial resources; and each Credit Party has determined,
reasonably and in good faith, that such Credit Party will receive substantial
direct and indirect economic and financial benefits from the Extensions of
Credit made under this Agreement, and such extensions of credit are in the best
interests of such Credit Party, having regard to all relevant facts and
circumstances.

SECTION 6.32 Security Documents. The provisions of the Security Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Excepted Liens) on all right, title and interest of the Borrower and the
Guarantors in the Collateral described therein. Except for filings completed
prior to the Closing Date and as contemplated hereby and by the Security
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

SECTION 6.33 Disclosures. To the Borrower’s knowledge, no written information,
statement, exhibit, certificate, document or report furnished to the
Administrative Agent and the Lenders (or any of them) by the Borrower and its
Subsidiaries in connection with the negotiation of this Agreement contains any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statement contained therein not materially misleading in
the light of the circumstances in which made. There is no fact peculiar to the
Borrower or any of its Subsidiaries which has a Material Adverse Effect or in
the future is reasonably likely to have a Material Adverse Effect and which has
not been set forth in this Agreement or the other documents, certificates and
statements furnished to the Administrative Agent by or on behalf of the Borrower
or any of its Subsidiaries prior to, or on, the Closing Date in connection with
the transactions contemplated hereby; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time such projections were prepared.

SECTION 6.34 No Casualty Event. Neither the Borrower nor any Credit Party has
received any notice of, nor has any knowledge of, the occurrence or pendency or
contemplation of any casualty event affecting all or any portion of its
property. No Mortgage encumbers any Building owned by a Credit Party that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance is available
under such Act has been obtained in accordance with Section 7.3(d),

 

-60-



--------------------------------------------------------------------------------

or if flood insurance is not available under the Act, private flood insurance in
form and substance reasonably satisfactory to the Administrative Agent has been
obtained.

ARTICLE VII

AFFIRMATIVE COVENANTS

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Hedge Obligations) have been paid
and satisfied in full in cash and the Commitments terminated, each Credit Party
will:

SECTION 7.1 Reporting Requirements. The Credit Parties shall deliver, or shall
cause to be delivered, to the Administrative Agent with sufficient copies of
each for the Lenders:

(a) Annual Financial Statements. As soon as available and in any event within
the earlier of (i) the date the Borrower is required to file the same with the
SEC (or would be required to file if it were subject to SEC reporting
requirements to the same extent it is subject as of the Closing Date) and
(ii) 90 days after the end of each Fiscal Year, the audited consolidated
statements of income, partners’ equity, changes in financial position and cash
flow for each of the Borrower and its Consolidated Subsidiaries for such Fiscal
Year, and the related consolidated balance sheets of the Borrower and its
Consolidated Subsidiaries as at the end of such Fiscal Year, and setting forth
in each case in comparative form the corresponding figures for the preceding
Fiscal Year, and accompanied by the related opinion of independent public
accountants of recognized national standing acceptable to the Administrative
Agent which opinion shall state that said Financial Statements fairly present
the consolidated financial condition and results of operations of the Borrower
and its Consolidated Subsidiaries as at the end of, and for, such Fiscal Year
and that such Financial Statements have been prepared in accordance with GAAP,
except for such changes in such principles with which the independent public
accountants shall have concurred and such opinion shall not contain a “going
concern” or like qualification or exception, but shall contain a certification
stating that, in making the examination necessary for their opinion, they
obtained no knowledge, except as specifically stated, of any Default under
Sections 8.1, 8.2 or 8.3.

(b) Quarterly Financial Statements. As soon as available and in any event within
the earlier of (i) the date the Borrower is required to file the same with the
SEC (or would be required to file if it were subject to SEC reporting
requirements to the same extent it is subject as of the Closing Date) and
(ii) 45 days after the end of each of the first three fiscal quarters of each of
its Fiscal Year for the Borrower and its Consolidated Subsidiaries, unaudited
consolidated statements of income, partners’ equity, changes in financial
position and cash flow of the Borrower and its Consolidated Subsidiaries for
such period and for the period from the beginning of the respective Fiscal Year
to the end of such period, and the related consolidated balance sheets as at the
end of such period, and setting forth in each case in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year,
accompanied by the certificate of a Responsible Officer, which certificate shall
state that said Financial Statements fairly present the consolidated and
consolidating financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries in accordance with GAAP, as at the end of, and
for, such period (subject to normal year-end audit adjustments).

(c) Notice of Default, Etc. Promptly after any Credit Party knows that any
Default or Event of Default has occurred, a notice of such Default or Event of
Default, describing the same in reasonable detail and the action the Borrower or
such Consolidated Subsidiary proposes to take with respect thereto.

 

-61-



--------------------------------------------------------------------------------

(d) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any of its Consolidated
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Borrower or such Consolidated
Subsidiary, and a copy of any response by the Borrower or such Consolidated
Subsidiary, or the general partner or sole member of the Borrower or such
Consolidated Subsidiary, to such letter or report.

(e) Regulatory Filings, Etc. Promptly upon its becoming available, (i) each
financial statement, report, notice or proxy statement sent by the Borrower to
its unitholders generally and each regular or periodic report and any
registration statement, prospectus or written communication (other than
transmittal letters) in respect thereof filed by the Borrower with or received
by the Borrower in connection therewith from any securities exchange or the SEC
or any successor agency; and (ii) each report, notice, request, application, or
other filing or material communication that is filed by the Borrower with or
received by the Borrower from the Federal Energy Regulatory Commission or any
successor agency.

(f) Hedging Agreements. As soon as available and in any event within fifteen
Business Days after the last day of each fiscal quarter, a report, in form and
substance satisfactory to the Administrative Agent, setting forth as of the last
Business Day of such fiscal quarter a true and complete list of all Hedging
Agreements (including commodity price swap agreements, forward agreements or
contracts of sale which provide for prepayment for deferred shipment or delivery
of oil, gas or other commodities) of the Borrower and its Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value therefor,
any new credit support agreements relating thereto not listed on Schedule 6.29,
any margin required or supplied under any credit support document, and the
counter party to each such agreement.

(g) Annual Budget. As soon as practicable and in any event within sixty
(60) days following the beginning of each Fiscal Year, an annual operating and
capital budget.

(h) Other Matters. From time to time such other information regarding the
business, affairs or financial condition of the Borrower and its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request.

(i) Compliance Certificate. The Borrower will furnish to the Administrative
Agent, within ten (10) days after the date it furnishes each set of financial
statements pursuant to paragraph (a) or (b) above, a certificate substantially
in the form of Exhibit F executed by a Responsible Officer (i) certifying as to
the matters set forth therein and stating that no Default has occurred and is
continuing (or, if any Default has occurred and is continuing, describing the
same in reasonable detail), and (ii) setting forth in reasonable detail the
computations necessary to determine whether the Borrower is in compliance with
Sections 8.1, 8.2 and 8.3, as of the end of the respective fiscal quarter or
Fiscal Year.

(j) Laurel Mountain JV Financial Statements. (A) As soon as available and in any
event within 10 days after the same has been delivered to APL Laurel Mountain,
LLC, the audited consolidated financial statements of Laurel Mountain JV for
such fiscal year in the form required to be delivered under the Laurel Mountain
LLC Agreement (as in effect on the date hereof) and (B) as soon as available and
in any event within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Laurel Mountain JV, unaudited monthly
consolidated financial statements of the Laurel Mountain JV for each month in
such quarterly period, in the form delivered to APL Laurel Mountain LLC under
the Laurel Mountain LLC Agreement (as in effect on the date hereof).

 

-62-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to this Section 7.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 12.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by facsimile or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions, i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
Section 7.1(i) to the Administrative Agent. Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the Issuing Bank and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor”; provided
that the information provided by Borrower pursuant to Section 7.1(g) shall not
be distributed to Public Investors. Notwithstanding the foregoing, the Borrower
shall be under no Obligation to mark any Borrower Materials “PUBLIC.”

SECTION 7.2 Litigation. The Credit Parties shall promptly give to the
Administrative Agent notice of any litigation or proceeding against or adversely
affecting the Borrower or any of its Consolidated Subsidiaries in which the
amount claimed exceeds $25,000,000 or an aggregate of claims in excess of
$50,000,000 and is not otherwise covered in full by insurance (subject to normal
and customary deductibles and for which the insurer has not assumed the
defense), or in which injunctive or similar relief is sought. The Borrower and
its Consolidated Subsidiaries will promptly notify the Administrative Agent and
each of the Lenders of any claim, judgment, Lien or other encumbrance affecting
any Property of the

 

-63-



--------------------------------------------------------------------------------

Borrower or any of its Consolidated Subsidiaries if the value of the claim,
judgment, Lien, or other encumbrance affecting such Property shall exceed
$1,000,000 or an aggregate of such claims in excess of $5,000,000.

SECTION 7.3 Maintenance, Etc.

(a) Generally. Except as permitted under Section 9.4, each of the Borrower and
its Consolidated Subsidiaries shall and shall cause each of its Subsidiaries to
preserve and maintain its organization existence and all of its material rights,
privileges and franchises; keep books of record and account in which full, true
and correct entries will be made of all dealings or transactions in relation to
its business and activities; comply with all Applicable Laws if failure to
comply with such requirements will have a Material Adverse Effect; pay and
discharge all taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its Property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained; upon
reasonable notice, permit representatives of the Administrative Agent or any
Lender, during normal business hours, to examine, copy and make extracts from
its books and records, to inspect its Properties, and to discuss its business
and affairs with its officers, all to the extent reasonably requested by such
Lender or the Administrative Agent (as the case may be); and keep, or cause to
be kept, insured by financially sound and reputable insurers all Property of a
character usually insured by Persons engaged in the same or similar business
similarly situated against loss or damage of the kinds and in the amounts
customarily insured against by such Persons and carry such other insurance as is
usually carried by such Persons including, without limitation, environmental
risk insurance to the extent reasonably available.

(b) Proof of Insurance. Contemporaneously with the delivery of the Financial
Statements required by Section 7.1(a) to be delivered for each year, the
Borrower will furnish or cause to be furnished to the Administrative Agent and
the Lenders a certificate of insurance coverage from the insurer in form and
substance satisfactory to the Administrative Agent listing Administrative Agent
as “loss payee” and “additional insured” and, if requested, will furnish the
Administrative Agent and the Lenders copies of the applicable policies.

(c) Pipeline Properties. Each Credit Party shall and shall cause each of its
Subsidiaries to cause to be done all things reasonably necessary to preserve and
keep in good repair, working order and efficiency all of its Pipeline Properties
and other material Properties including, without limitation, all equipment,
machinery and facilities, and from time to time will make all the reasonably
necessary repairs, renewals and replacements so that at all times the state and
condition of its Pipeline Properties and other material Properties will be fully
preserved and maintained, (x) except to the extent that the wells and field to
which such portions of the Pipelines are connected are no longer producing
Hydrocarbons in economically reasonable amounts, and (y) except that the
foregoing shall not apply to Pipeline Properties that are not gathering
Hydrocarbons on a regular basis as of the Closing Date. The Borrower shall and
shall cause each of its Consolidated Subsidiaries to promptly: (i) pay and
discharge, or make reasonable and customary efforts to cause to be paid and
discharged, all rentals, royalties, expenses and indebtedness accruing under the
rights of way, licenses, leases or other agreements affecting or pertaining to
its Pipeline Properties, (ii) perform or make reasonable and customary efforts
to cause to be performed, in accordance with industry standards, the obligations
required by each and all of the rights of way, deeds, leases, sub-leases,
contracts and agreements affecting its interests in its Pipeline Properties and
other material Properties, (iii) will do all other things necessary to keep
unimpaired, except for Liens described in Section 9.2, its rights with respect
to its Pipeline Properties and other material Properties and prevent any
forfeiture thereof or a default thereunder, except to the extent that the wells
and field to which such portions of the Pipelines are connected are no longer
producing Hydrocarbons in economically reasonable amounts and

 

-64-



--------------------------------------------------------------------------------

except for transfers permitted by Section 9.5. The Borrower shall and shall
cause each of its Consolidated Subsidiaries to operate its Pipeline Properties
and other material Properties to be operated in a careful and efficient manner
in accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance in all material respects
with all Applicable Laws.

(d) Flood Insurance. Obtain flood insurance in such total amount as the
Collateral Agent or the Required Lenders may from time to time require, if at
any time the area in which a Building located on any real property encumbered by
a Mortgage is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.

SECTION 7.4 Environmental Matters.

(a) Establishment of Procedures. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to establish and implement such procedures as may be
reasonably necessary to continuously determine and assure that any failure of
the following does not have a Material Adverse Effect: (i) all Property of the
Borrower and its Consolidated Subsidiaries and the operations conducted thereon
and other activities of the Borrower and its Consolidated Subsidiaries are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no Hydrocarbons, hazardous substances or solid wastes are disposed of or
otherwise released on or to any Property owned by any such party except in
compliance with Environmental Laws, (iii) no hazardous substance will be
released on or to any such Property in a quantity equal to or exceeding that
quantity which requires reporting pursuant to Section 103 of the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), and
(iv) no oil, oil and gas exploration and production wastes or hazardous
substance is released on or to any such Property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.

(b) Notice of Action. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to promptly notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority of which the Borrower and its Consolidated Subsidiaries
has knowledge in connection with any Environmental Laws, excluding routine
testing and corrective action which might result in the Borrower or any
Subsidiary being liable for the payment or performance of obligations in excess
of $25,000,000) with respect to any such event or in excess of $50,000,000 in
the aggregate with respect to all such events.

(c) Future Acquisitions. In the event environmental remediation costs in excess
of $25,000,000 are identified in respect of any acquisition of Pipeline
Properties or other material Properties, the Borrower and its Consolidated
Subsidiaries will provide environmental audits and tests in form and scope as
may be reasonably requested by the Administrative Agent and the Lenders (or as
otherwise required to be obtained by the Administrative Agent or the Lenders by
any Governmental Authority) in connection with such future acquisitions of
Pipeline Properties or other material Properties.

SECTION 7.5 Further Assurances. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Documents
and this Agreement. The Borrower at its expense shall and shall cause each of
its Consolidated Subsidiaries to promptly execute and deliver to the
Administrative Agent upon request all such other documents, agreements and
instruments to comply with or accomplish the covenants and agreements of the
Borrower and its Consolidated Subsidiaries in any Loan Document, or to further
evidence and more fully describe the collateral intended as security for the
Notes, or to correct

 

-65-



--------------------------------------------------------------------------------

any omissions in any Loan Document, or to state more fully the security
obligations set out herein or in any Loan Document, or to perfect, protect or
preserve any Liens created pursuant to any of the Security Documents, or to make
any recordings, to file any notices or obtain any consents, all as may be
necessary or appropriate in connection therewith.

SECTION 7.6 Performance of Obligations. The Borrower will pay the Notes
according to the reading, tenor and effect thereof; the Guarantors will pay
under the Guaranty Agreements according to the terms thereof, and the Credit
Parties will perform every act and discharge all of the obligations to be
performed and discharged by them under this Agreement and any other Loan
Document, at the time or times and in the manner specified.

SECTION 7.7 Title Curative. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to cure, or cause to be cured, any title defects or
exceptions which are not Excepted Liens.

SECTION 7.8 Additional Collateral.

(a) Lien on Pipeline and Real Property. At all times hereunder that the
Obligations remain unpaid, including whenever any Credit Party acquires any
additional Pipeline Properties, the Credit Parties shall grant to the
Administrative Agent for the benefit of the Secured Parties as security for the
Obligations a first-priority Lien interest (subject only to Excepted Liens)
covering such Pipeline Properties under the Security Documents. On or before the
date it delivers the compliance certificate required by Section 7.1(i), the
Borrower shall provide the Administrative Agent a list of Pipeline Properties
acquired during the preceding fiscal quarter and, within sixty (60) days (or
such longer period as the Administrative Agent may agree in its sole discretion)
following the delivery thereof, provide such Lien, which will be created and
perfected by and in accordance with the provisions of the Mortgages, deeds of
trust, security agreements and financing statements, or other Security
Documents, all in form and substance satisfactory to the Administrative Agent in
its sole discretion and in sufficient executed (and acknowledged where necessary
or appropriate) counterparts for recording purposes.

(b) Title Information. Concurrently with the granting of the Lien or other
action referred to in Section 7.8(a) above, the Borrower or such Credit Party
will provide to the Administrative Agent title information, surveys, Flood
Certificates and such other affidavits, documents, certificates and instruments
as shall be reasonably requested by the Collateral Agent in form and substance
satisfactory to the Administrative Agent in its sole discretion with respect to
such Credit Party’s interests in such Pipeline Properties.

(c) Legal Opinions. Promptly after the filing of any new Security Document in
any state, upon the request of the Administrative Agent, the Credit Parties will
provide, or cause to be provided, to the Administrative Agent an opinion
addressed to the Administrative Agent for the benefit of the Lenders in form and
substance satisfactory to the Administrative Agent in its sole discretion from
counsel acceptable to Administrative Agent, stating that the Security Document
is valid, binding and enforceable in accordance with its terms and in legally
sufficient form for such jurisdiction.

(d) Subordination of Credit Party’s Liens.

(i) Each Credit Party hereby subordinates and assigns in favor of Administrative
Agent for the benefit of the Lenders any and all liens, statutory or otherwise,
and any rights of offset contractual or otherwise it has or may have in the
future against such Credit Party’s interests in the Mortgaged Properties or in
the Pipeline Properties and revenues attributable to its interest therein,
including the Contracts and Records (defined below).

 

-66-



--------------------------------------------------------------------------------

(ii) Any officer or employee of Administrative Agent is expressly granted the
right at its option upon not less than one (1) Business Day’s notice, to visit
and inspect (a) each of the Borrower’s and its Subsidiaries’ offices, including
all books and records, area of mutual interest agreements, gathering agreements,
pipeline operating agreements, contracts and other agreements that relate to the
Pipeline Properties, geological and geophysical, production data and records,
accounting records, and land files referring to the gathering, transportation,
sale, purchase, exchange or processing of Hydrocarbons whether such data,
information or agreements are in written form or electronic format (the
“Contracts and Records”), and to examine, take copies and extracts therefrom,
and (b) any of the Pipeline Properties.

(iii) Following the occurrence and during the continuance of an Event of
Default, each Credit Party acknowledges that the Administrative Agent is
expressly granted the right to exercise any and all liens, statutory or
otherwise, rights of offset or recoupment it has and to receive the monies,
income, proceeds, or benefits attributable to the gathering, transportation of
Hydrocarbons through the Pipeline Properties (except for such Pipeline
Properties that are not Mortgaged Properties), to hold the same as security for
the Obligations and to apply it on the principal and interest or other amounts
owing on any of the Obligations, whether or not then due, in such order or
manner as Administrative Agent may elect.

(iv) In the event of a foreclosure, deed in lieu, or other transfer of record or
beneficial ownership or operations of the Mortgaged Properties, each Credit
Party, as bailee, agrees to cooperate and assist Administrative Agent and its
officers, agents and counsel in the peaceful transfer and delivery of such
Contracts and Records to such party or parties as Administrative Agent may in
writing direct.

(v) Following the occurrence and during the continuance of an Event of Default
and within thirty (30) days after receipt of notice from Administrative Agent,
the Credit Parties will relinquish their respective rights to operate the
Pipelines to the Collateral Agent or its designee.

(e) Subordination of Intercompany Debt. Any Intercompany Notes or advances of
any Credit Party howsoever evidenced by journal entries or otherwise now or
hereafter owed to or held by any other Credit Party are hereby subordinated to
the Obligations of such other Credit Party to the Lenders, and any document or
instrument evidencing such loans or advances shall contain a legend giving
notice of such subordination. Any such Intercompany Notes or advances of any
other Credit Party due to such Credit Party, if the Administrative Agent so
requests, shall be collected, enforced and received by such Obligor as trustee
for the Lenders and be paid over to the Administrative Agent for the account of
the Lenders on account of the Obligations but without affecting in any manner
the liability of such Credit Party under the other provisions of this Agreement
or any other Loan Document. Any Lien, claim, right or other encumbrance on any
property of any Credit Party in favor of any other Credit Party is hereby
subordinated in all respects to the Liens granted to the Administrative Agent
for the benefit of the Lenders.

(f) Matters Relating to Real Property.

(i) Post-Closing Requirements. Within 30 days following the Closing Date (to be
extended or waived by the Collateral Agent in its sole discretion), the
Collateral Agent shall have received the following:

(A) With respect to each parcel of real property subject to an existing Mortgage
(the “Existing Mortgaged Property”):

(1) an amendment to each existing Mortgage (each a “Mortgage Amendment”) (or to
the extent requested by the Administrative Agent, a new Mortgage) duly executed
and acknowledged

 

-67-



--------------------------------------------------------------------------------

by the applicable Credit Party, and in form for recording in the recording
office where each such existing Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent;

(2) to the extent any Credit Party has obtained an owner’s title policy with
respect to any Existing Mortgaged Property, a copy of a title search with
respect thereto issued with respect to such Existing Mortgaged Property, which
shall be in form and substance reasonably satisfactory to the Collateral Agent,
confirming that such Existing Mortgaged Property is free and clear of all
defects and encumbrances other than Excepted Liens;

(3) such affidavits, documents, certificates, information (including financial
data) and instruments of indemnification as shall be reasonably requested by the
Collateral Agent to confirm the matters described in clause (f)(i)(A)(2) of this
Section 7.8 and evidence of payment by the Borrower of all costs, expenses and
charges with respect thereto;

(4) with respect to each Mortgage Amendment, opinions of local counsel to the
Credit Parties, which opinions (a) shall be addressed to the Collateral Agent
and each of the Secured Parties, (b) shall cover the due authorization,
execution, delivery and enforceability of the respective Mortgage as amended by
the Mortgage Amendment and such other matters incident to the transactions
contemplated herein as Administrative Agent may reasonably request and (c) shall
be in form and substance reasonably satisfactory to the Collateral Agent;

(5) evidence acceptable to the Collateral Agent of payment by the Credit Parties
of all applicable search and examination charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgage Amendments referred to in clause (f)(i)(A)(1) of this Section 7.8;
and

(6) copies of all recorded documents creating exceptions to the title searches
referred to in clause (f)(i)(A)(2) of this Section 7.8;

(B) With respect to each parcel of real property set forth on Schedule
7.8(f)(i)(B) (the “New Mortgaged Property”):

(1) a Mortgage duly executed and acknowledged by the applicable Credit Party,
and in form for recording in the recording office of each applicable political
subdivision where each such New Mortgaged Property is situated, together with
such certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent;

(2) to the extent any Credit Party has obtained an owner’s title policy with
respect to any New Mortgaged Property, a copy of a title search with respect
thereto issued with respect to such New Mortgaged Property, which shall be in
form and substance reasonably satisfactory to the Collateral Agent, confirming
that such New Mortgaged Property is free and clear of all defects and
encumbrances other than Excepted Liens;

(3) such affidavits, documents, certificates, information (including financial
data) and instruments of indemnification as shall be reasonably requested by the
Collateral Agent to confirm the matters described in clause (f)(i)(B)(2) of this
Section 7.8 and evidence of payment by the Borrower of all costs, expenses and
charges with respect thereto;

 

-68-



--------------------------------------------------------------------------------

(4) with respect to each Mortgage, opinions of local counsel to the Credit
Parties, which opinions (a) shall be addressed to the Collateral Agent and each
of the Secured Parties, (b) shall cover the due authorization, execution,
delivery and enforceability of the respective Mortgage and such other matters
incident to the transactions contemplated herein as Administrative Agent may
reasonably request and (c) shall be in form and substance reasonably
satisfactory to the Collateral Agent;

(5) evidence acceptable to the Collateral Agent of payment by the Credit Parties
of all applicable search and examination charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages referred to in clause (f)(i)(B)(1) of this Section 7.8; and

(6) copies of all recorded documents creating exceptions to the title searches
referred to in clause (f)(i)(B)(2) of this Section 7.8;

(C) a Phase I environmental assessment and such other environmental report
reasonably requested by the Collateral Agent regarding each parcel of real
property subject to an existing Mortgage or new Mortgage by an environmental
engineering firm acceptable to the Collateral Agent showing no environmental
conditions in violation of Environmental Laws or liabilities under Environmental
Laws, either of which could reasonably be expected to have a Material Adverse
Effect; and

(D) such other certificates, documents and information as are reasonably
requested by the Lenders.

(ii) Other Real Property Collateral. The Borrower shall notify the
Administrative Agent, within ten (10) days after the acquisition of any real
property other than that described in Section 7.8(a) with a fair market value in
excess of $10,000,000 by any Credit Party that is not subject to the existing
Security Documents, and within sixty (60) days (or such longer period as the
Administrative Agent may agree in its sole discretion) following any such
acquisition, deliver Mortgages, title information, surveys, opinions, Flood
Certificates and other documents reasonably requested by the Administrative
Agent in connection with granting and perfecting a first priority Lien, other
than Excepted Liens, on such real property in favor of the Collateral Agent, for
the benefit of the Secured Parties, all in form and substance acceptable to the
Administrative Agent.

SECTION 7.9 Corporate Identity. The Borrower shall do or cause to be done (or
refrain from doing or causing to be done, as the case may be) all things
necessary to ensure that the separate legal identity of the Borrower will at all
times be respected and that neither the Borrower nor any of Borrower’s
Consolidated Subsidiaries will be liable for any obligations, contractual or
otherwise, of Atlas Energy, Inc. or any of its Subsidiaries or other entity in
which Atlas Energy, Inc. or any of its Subsidiaries owns any equity interest
(other than the Borrower, General Partner and Borrower’s Subsidiaries). Without
limiting the foregoing, the Borrower will (i) observe all requirements,
procedures and formalities necessary or advisable in order that the Borrower
will for all purposes be considered a validly existing entity separate and
distinct from the General Partner, (ii) not permit any commingling of the assets
of the General Partner, Atlas Energy, Inc. or any of its Subsidiaries with
assets of the Borrower or any of its Subsidiaries which would prevent such
assets of such persons from being readily distinguished from the assets of the
Borrower and its Subsidiaries and (iii) take reasonable and customary actions to
ensure that creditors of the General Partner, Atlas Energy, Inc. or any of its
Subsidiaries are aware that each such Person is an entity separate and distinct
from the Borrower and its Subsidiaries.

 

-69-



--------------------------------------------------------------------------------

SECTION 7.10 ERISA Information and Compliance. The Credit Parties will promptly
furnish and will cause the Subsidiaries and any ERISA Affiliate to promptly
furnish to the Administrative Agent with sufficient copies to the Lenders
(i) promptly after the filing thereof with the United States Secretary of Labor,
the Internal Revenue Service or the PBGC, copies of each annual and other report
with respect to each Plan or any trust created thereunder, (ii) immediately upon
becoming aware of the occurrence of any ERISA Event or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by a Responsible Officer specifying the nature thereof, what
action the Obligors, the Subsidiary or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan), the Credit
Parties will, and will cause each Subsidiary and ERISA Affiliate to, (i) satisfy
in full and in a timely manner, without incurring any late payment or
underpayment charge or penalty and without giving rise to any lien, all of the
contribution and funding requirements of section 412 of the Code (determined
without regard to subsections (d), (e), (f) and (k) thereof) and of section 302
of ERISA (determined without regard to sections 303, 304 and 306 of ERISA), and
(ii) pay, or cause to be paid, to the PBGC in a timely manner, without incurring
any late payment or underpayment charge or penalty, all premiums required
pursuant to sections 4006 and 4007 of ERISA.

SECTION 7.11 Material Agreements. The Borrower shall and shall cause each of its
Consolidated Subsidiaries to enforce the obligations of Affiliates that are
parties to the Material Agreements to the same extent as they would enforce
similar obligations of unrelated third parties.

SECTION 7.12 Additional Guarantees and Security Documents.

(a) As an inducement to the Administrative Agent and the Lenders to enter into
this Agreement, each Credit Party (other than the Borrower) shall execute and
deliver to Administrative Agent a Guaranty Agreement substantially in the form
and upon the terms of Exhibit H, providing for the guaranty of payment and
performance of the Obligations. In addition, within fifteen (15) days of the
formation or acquisition of any Consolidated Subsidiary, the Borrower shall
cause such Consolidated Subsidiary to execute and deliver to the Administrative
Agent (i) a Guaranty Agreement substantially in the form and upon the terms of
Exhibit H, providing for the guaranty of payment and performance of the
Obligations, (ii) Security Documents in form and substance satisfactory to the
Administrative Agent creating liens and security interests in all assets and
properties of such Subsidiary and in the equity interest in such Subsidiary
except for any equity interests in Unrestricted Entities, and (iii) such other
documents and instruments as may be required with respect to such Subsidiary
pursuant to Section 7.5.

(b) The Borrower will not permit any of its Consolidated Subsidiaries that is
not a Guarantor to, directly or indirectly, guarantee the payment of any
Indebtedness of the Borrower or another Credit Party unless such Consolidated
Subsidiary executes and delivers to the Administrative Agent a Guaranty
Agreement.

(c) Within fifteen (15) days of the formation or acquisition of any Subsidiary
or any Unrestricted Entity, Borrower shall cause such Subsidiary or Unrestricted
Entity to execute and deliver to Administrative Agent certified copies of such
Subsidiary’s, or Unrestricted Entity’s, as the case may be, organizational
documents.

 

-70-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Foreign Subsidiary will be required to execute
and deliver a Guaranty Agreement if such actions have material adverse tax
consequences to the Borrower and its Subsidiaries.

SECTION 7.13 Payment and Performance of Obligations. The Borrower shall and
shall cause its Consolidated Subsidiaries to pay and perform all Obligations
under the other Loan Documents, and pay or perform (a) Taxes that may be levied
or assessed upon it or any of its property, and (b) all other obligations and
liabilities in accordance with customary trade practices; provided, that the
Borrower or such Subsidiary may contest any item described in clause (a) or
(b) of this Section 7.13 in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP, except where the
failure to pay or perform such items described in clause (a) or (b) of this
Section 7.13 could reasonably be expected to individually or in the aggregate,
have a Material Adverse Effect.

SECTION 7.14 Compliance with Laws and Approvals. The Borrower shall and shall
cause its Consolidated Subsidiaries to observe and remain in compliance in all
material respects with all Applicable Laws and maintain in full force and effect
all Governmental Approvals, in each case applicable to the conduct of its
business except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 7.15 Use of Proceeds. The Borrower shall use the proceeds of the
Extensions of Credit for working capital and other general corporate purposes of
the Borrower and its Subsidiaries, including the payment of certain fees and
expenses incurred in connection with the Transactions and this Agreement.

SECTION 7.16 Designation of Unrestricted Entities. The Borrower’s board of
directors may, at any time, designate any Consolidated Subsidiary that is
acquired or created after the Closing Date as an Unrestricted Entity by prior
written notice to the Administrative Agent; provided that the Borrower shall
only be permitted to so designate a new Unrestricted Entity after the Closing
Date and so long as (a) no Default or Event of Default exists or would result
therefrom, (b) such Subsidiary does not own any Capital Stock or Indebtedness
of, or own or hold a Lien on any property of, the Borrower or any other
Subsidiary that is not a subsidiary of the Subsidiary to be so designated and
(c) the Borrower shall have been able to make a dividend in accordance with
Section 9.6(g) in an amount equal to the greater of (i) the aggregate of all
investments made in such Subsidiary and (ii) the fair market value of such
Subsidiary. The Borrower may designate any Unrestricted Entity to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided further that (i) such Unrestricted Entity, both before and after giving
effect to such designation, shall be a wholly owned Subsidiary of the Borrower,
(ii) no Default or Event of Default then exists or would occur as a consequence
of any such Subsidiary Redesignation, (iii) based on good faith projections
prepared by the Borrower for the period from the date of the respective
Subsidiary Redesignation to the date that is one year thereafter, the
Consolidated Funded Debt Ratio shall be better than or equal to such level as
would be required to provide that no Default or Event of Default would exist
under Article VIII through the date that is one year from the date of the
respective Subsidiary Redesignation, (iv) all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Subsidiary Redesignation
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, (v) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by a Responsible Officer, certifying to the best of such
officer’s knowledge compliance with the requirements of preceding clauses
(i) through (iv), inclusive, and containing the calculations required by the
preceding clause

 

-71-



--------------------------------------------------------------------------------

(iii), and (vi) any Unrestricted Entity subject to a Subsidiary Redesignation
may not thereafter be designated as an Unrestricted Entity.

ARTICLE VIII

FINANCIAL COVENANTS

Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Specified Hedge Obligations) have been paid
and satisfied in full in cash and the Commitments terminated, the Borrower and
its Consolidated Subsidiaries will not:

SECTION 8.1 Consolidated Funded Debt Ratio. As of the end of any fiscal quarter,
permit the Consolidated Funded Debt Ratio to be greater than 5.00 to 1.00.

SECTION 8.2 Consolidated Senior Secured Funded Debt Ratio. As of the end of any
fiscal quarter, permit the Consolidated Senior Secured Funded Debt Ratio to be
greater than 3.00 to 1.00.

SECTION 8.3 Interest Coverage Ratio. As of the end of any fiscal quarter, permit
the ratio of (a) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date to be less 2.50 to 1.00.

ARTICLE IX

NEGATIVE COVENANTS

Until all of the Obligations (other than (a) contingent, indemnification
obligations not then due and (b) the Specified Hedge Obligations) have been paid
and satisfied in full in cash and the Commitments terminated, the Credit Parties
will not, and will not permit any of their respective Consolidated Subsidiaries
to:

SECTION 9.1 Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:

(a) the Notes and the Obligations (excluding Specified Hedge Obligations
permitted pursuant to Section 9.1(b)) or any guaranty of or suretyship
arrangement for the Notes or other Obligations;

(b) Indebtedness and obligations owing under Hedging Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes;

(c) Indebtedness existing on the Closing Date and not otherwise permitted under
this Section 9.1 and listed on Schedule 9.1, and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the principal amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder, (ii) the final maturity date and weighted average life of
such refinancing, refunding, renewal or extension shall not be prior to or
shorter than that applicable to the Indebtedness prior to such refinancing,
refunding, renewal or extension and (iii) any refinancing, refunding, renewal or
extension of any Subordinated Indebtedness shall be (A) on subordination

 

-72-



--------------------------------------------------------------------------------

terms at least as favorable to the Lenders, (B) no more restrictive on the
Borrower and its Consolidated Subsidiaries than the Subordinated Indebtedness
being refinanced, refunded, renewed or extended and (C) in an amount not less
than the amount outstanding at the time of such refinancing, refunding, renewal
or extension;

(d) Indebtedness incurred in connection with Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed $15,000,000 at any time
outstanding;

(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets and (ii) neither
the Borrower nor any Consolidated Subsidiary thereof (other than such Person or
any other Person that such Person merges with or that acquires the assets of
such Person) shall have any liability or other obligation with respect to such
Indebtedness;

(f) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section 9.1;

(g) accounts payable (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which, if greater
than 90 days past the invoice or billing date, are being contested in good faith
by appropriate proceedings if reserves adequate under GAAP shall have been
established therefor;

(h) Intercompany Debt, provided, that any such Intercompany Debt is (i) if in
excess of $5,000,000, evidenced by an Intercompany Note which has been pledged
to secure the Obligations and is in the possession of the Collateral Agent, and
(ii) in the case of any Intercompany Debt owing to a Credit Party from a
Consolidated Subsidiary (other than a Credit Party), subordinated to the
Obligations upon terms and conditions satisfactory to the Collateral Agent;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

(j) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds (including Indebtedness associated with bonds or surety
obligations pursuant to any Applicable Law in connection with the operation of
any Pipeline Properties), statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

(k) Indebtedness of the Borrower to the General Partner to enable the General
Partner to pay general and administrative costs and expenses of the Borrower in
accordance with past practices;

(l) Indebtedness representing deferred compensation and other similar
arrangements to employees of the Borrower and its Consolidated Subsidiaries
incurred in the ordinary course of business;

(m) Indebtedness incurred by the Borrower or its Consolidated Subsidiaries in an
acquisition or Asset Disposition under agreements providing for indemnification,
the adjustment of the purchase price or other similar adjustments;

 

-73-



--------------------------------------------------------------------------------

(n) Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with cash management or deposit
accounts;

(o) Indebtedness incurred by the Borrower or any of its Consolidated
Subsidiaries constituting reimbursement obligations with respect to letters of
credit, bank guarantees or similar instruments issued in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to similar reimbursement type obligations; provided that upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within 30 days following such drawing or incurrence;

(p) unsecured guarantees of Subsidiary obligations (other than obligations for
borrowed money);

(q) Indebtedness of the Borrower incurred in connection with a senior or
subordinated unsecured note offering, provided that (i) no Event of Default has
occurred and is continuing or would occur after giving effect to such
incurrence, (ii) after giving effect to the incurrence of such Indebtedness on a
Pro Forma Basis, the Borrower shall be in compliance with all covenants set
forth in Article VIII as of the most recently ended fiscal quarter of the
Borrower, (iii) has a final maturity date no earlier than the date that is six
months after the final maturity date of the Revolver Facility and (iv) the
documentation for which contains covenants no more restrictive than those set
forth in this Agreement; and

(r) additional Indebtedness not otherwise permitted pursuant to this Section 9.1
in an aggregate principal amount not to exceed $50,000,000 at any time
outstanding.

SECTION 9.2 Limitations on Liens. Create, incur, assume or suffer to exist, any
Lien on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

(a) Liens created pursuant to the Loan Documents;

(b) Liens in existence on the Closing Date and described on Schedule 9.2,
including Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent
that such Liens were in existence on the Closing Date and described on Schedule
9.2); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date and the amount of
Indebtedness secured thereby is not increased;

(c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) (i) not yet due or as to which the period of grace, if any,
related thereto has not expired or (ii) which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

(d) (i) the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (A) which are not overdue for a period of more than ninety
(90) days or (B) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP
and (ii) do not, individually or in the aggregate, materially impair the use
thereof in the operation of the business of the Borrower or any of its
Subsidiaries;

(e) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance

 

-74-



--------------------------------------------------------------------------------

and other types of social security or similar legislation and Liens incurred in
the ordinary course of business securing insurance premiums or reimbursement
obligations under insurance policies or to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;

(f) encumbrances of third party surface owners and owners of other estates in
lands (other than lands to which the Borrower or any of its Subsidiaries has fee
simple title) covered by Pipeline right-of-ways, permits and easements;

(g) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
rights of way or other Property of the Borrower or any of its Subsidiaries for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, or timber, and other like
purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, and defects, irregularities, zoning restrictions and
deficiencies in title of any rights of way or other Property which in the
aggregate do not materially impair the use of such rights of way or other
Property for the purposes of which such rights of way and other Property are
held by the Borrower or any of its Subsidiaries or materially impair the value
of such Property subject thereto;

(h) Liens which do not materially interfere with the occupation, use, and
enjoyment by Borrower of the Pipeline Properties in the ordinary course of
business as presently conducted or materially impair the value thereof for the
purposes thereof;

(i) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to Operating
Leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries or oil and gas leases or rights of way acquired in the ordinary
course of business solely with respect to the right to maintain flow lines or
gathering lines or sales lines across the lands subject thereto, in each case,
not (i) securing Indebtedness, (ii) individually or in the aggregate materially
impairing the value or marketability of the facility of which such real property
or Pipeline Property are a part or (iii) individually or in the aggregate
materially interfering with the ordinary conduct of the business of the Borrower
or its Subsidiaries at the facility of which such real property or Pipeline
Property are a part;

(j) Liens securing Indebtedness permitted under Section 9.1(d) or 9.1(r);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;

(k) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;

(l) (i) Liens on tangible property or tangible assets (i) of any Subsidiary
which are in existence at the time that such Subsidiary is acquired pursuant to
a Permitted Acquisition and (ii) of the Borrower or any of its Subsidiaries
existing at the time such tangible property or tangible assets are purchased

 

-75-



--------------------------------------------------------------------------------

or otherwise acquired by the Borrower or such Subsidiary thereof pursuant to a
transaction permitted pursuant to this Agreement; provided that, with respect to
each of the foregoing clauses (i) and (ii), (A) such Liens (1) are not incurred
in connection with, or in anticipation of, such Permitted Acquisition, purchase
or other acquisition, (2) are applicable only to specific tangible property or
tangible assets, (3) are not “blanket” or all asset Liens and (4) do not attach
to any other property or assets of the Borrower or any of its Subsidiaries and
(B) the Indebtedness secured by such Liens is permitted under Section 9.1(e) of
this Agreement);

(m) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of any Borrower or any Subsidiary thereof;

(n) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers to
the extent limited to the property or assets relating to such contract;

(o) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business; provided that the same do not interfere in any
material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries;

(p) Liens on equity interests in any Unrestricted Entities securing Indebtedness
of such Unrestricted Entities;

(q) that certain Surface Lease Agreement dated as of February 1, 2000, by and
between Texaco Exploration and Production, Inc., predecesssor in interest to APL
Mid-Continent, as lessor, and Velma Federal Credit Union, as lessee;

(r) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially and adversely interfere with the
ordinary conduct of the business of the applicable Person; and

(s) Liens not otherwise permitted hereunder on assets securing Indebtedness in
the aggregate amount not to exceed $25,000,000 at any time outstanding.

SECTION 9.3 Limitations on Investments. Purchase, own, invest in or otherwise
acquire, directly or indirectly, any Capital Stock, interests in any partnership
or joint venture (including, without limitation, the creation or capitalization
of any Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of Property in, any Person
(all the foregoing, “Investments”) except:

(a) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date, (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 9.3 and (iii) Investments made after the Closing Date in the Borrower
or any of the Guarantors or the Anadarko JVs;

 

-76-



--------------------------------------------------------------------------------

(b) Investments in cash and Cash Equivalents, including securities deemed cash
pursuant to Section 9.5(k);

(c) deposits made in the ordinary course of business to secure the performance
of leases or other obligations as permitted by Section 9.2;

(d) Hedging Agreements permitted pursuant to Section 9.1;

(e) purchases of assets in the ordinary course of business;

(f) Non-hostile acquisitions of equity securities, or assets constituting a
business unit, of any Person, provided that (i) immediately prior to and after
giving effect to such acquisition, no Default or Event of Default exists or
would result therefrom, (ii) if such acquisition is of equity securities of a
Person (other than an Unrestricted Entity), such person becomes a Guarantor,
(iii) such Person is principally engaged in the same business as the Borrower
and its Subsidiaries, (iv) the Borrower shall be in compliance on a Pro Forma
Basis with the covenants set forth in Sections 8.1, 8.2 and 8.3 based on the
most recently ended four fiscal quarter period and as adjusted for such
acquisition, (v) such acquired Person (other than an Unrestricted Entity) or
assets shall not be subject to any material liabilities except as permitted by
this Agreement, (vi) a first priority perfected lien and security interest shall
be granted to the Administrative Agent for the benefit of the Lenders in such
acquired assets; provided, however, that (I) nothing herein shall require any
Unrestricted Entity to grant a first priority lien in its assets; and (II) such
acquisition shall be limited to Persons primarily involved in the business of,
and/or assets primarily involving, natural gas gathering and processing
operations;

(g) Investments in the form of loans and advances to officers, directors and
employees of the Borrower and its Consolidated Subsidiaries in an aggregate
amount not to exceed $1,000,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;

(h) Investments in the form of Indebtedness permitted pursuant to
Section 9.1(h);

(i) Guaranty Obligations of the Credit Parties and their Subsidiaries permitted
pursuant to Section 9.1;

(j) Investments in the Laurel Mountain JV; provided, however, that Investments
pursuant to this clause (j) shall not exceed $60,000,000 in any Fiscal Year if
the Minimum Liquidity, on a Pro Forma Basis, is less than or equal to
$50,000,000 (which amount, for avoidance of doubt, shall not include capital
contributions made with the LM Preferred Interest Distribution Setoff); provided
that if the aggregate amount of Investments made in any fiscal year pursuant to
this proviso shall be less than $60 million, then the amount of such shortfall
may be added to the amount of Investments permitted pursuant to this proviso for
the immediately succeeding (but not any other) fiscal year (it being understood
that Investments made in any fiscal year pursuant to this proviso shall be
counted first against the $60 million available to be spent in such fiscal year
and second against the unused amount, if any, carried over from the immediately
prior fiscal year).

(k) accounts receivable arising in the ordinary course of business;

(l) loans and advances by Borrower to General Partner to pay general and
administrative expenses of the Borrower pursuant to the Limited Partnership
Agreement;

 

-77-



--------------------------------------------------------------------------------

(m) extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business, and investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors and other credits to suppliers
in the ordinary course of business;

(n) investments (including Indebtedness and Capital Stock) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or other disputes with, any Person arising in the ordinary
course of business and upon foreclosure with respect to any secured investment
or other transfer of title with respect to any secured Investment;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) investments in the ordinary course consisting of endorsements for collection
or deposit;

(q) Investments made as a result of receipt of consideration other than cash
from an Asset Disposition made in compliance with Section 9.5(k); and

(r) Investments in joint ventures other than as permitted by Section 9.3(j) made
after the Closing Date in an aggregate amount not to exceed (x) $25,000,000
prior to the consummation of the LM Asset Sale and (y) 5.0% of Consolidated Net
Tangible Assets after the consummation of the LM Asset Sale; and

(s) other Investments not otherwise permitted pursuant to this Section 9.3 not
exceeding $10,000,000 in the aggregate in any Fiscal Year.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

SECTION 9.4 Limitations on Fundamental Changes. Merge, consolidate or enter into
any similar combination with any other Person or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) except:

(a) (i) any Consolidated Subsidiary of the Borrower may be merged, amalgamated
or consolidated with or into the Borrower (provided that the Borrower shall be
the continuing or surviving entity) or (ii) any Consolidated Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any
Consolidated Subsidiary of the Borrower (provided that if a Wholly-Owned
Subsidiary is merging with a Consolidated Subsidiary, a Wholly-Owned Subsidiary
shall be the continuing or surviving entity or simultaneously with such
transaction, the continuing or surviving entity shall become a Guarantor and the
Borrower shall comply with Section 7.12 in connection therewith);

(b) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be merged,
amalgamated or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary and (ii) any Non-Guarantor Subsidiary that is a
Domestic Subsidiary may be merged, amalgamated or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Domestic
Subsidiary;

(c) any Consolidated Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise)
(provided that if such disposition is by an Anadarko JV, such disposition may
include a pro rata distribution of assets to the Class A member of

 

-78-



--------------------------------------------------------------------------------

such Anadarko JV) to the Borrower or any Guarantor; provided that, with respect
to any such disposition by any Non-Guarantor Subsidiary, the consideration for
such disposition shall not exceed the fair value of such assets;

(d) (i) any Non-Guarantor Subsidiary that is a Foreign Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary and (ii) any
Non-Guarantor Subsidiary that is a Domestic Subsidiary may dispose of all or
substantially all of its assets (upon voluntary liquidation, dissolution,
winding up or otherwise) to any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(e) dispositions permitted by Section 9.5;

(f) any Consolidated Subsidiary of the Borrower may merge with or into the
Person such Consolidated Subsidiary was formed to acquire in connection with a
Permitted Acquisition, provided that (i) a Guarantor shall be the continuing or
surviving entity or (ii) simultaneously with such transaction, the continuing or
surviving entity shall become a Guarantor and the Borrower shall comply with
Section 7.12 in connection therewith);

(g) any Person may merge into the Borrower or any of its Consolidated
Subsidiaries in connection with a Permitted Acquisition; provided that (i) in
the case of a merger involving the Borrower or a Guarantor, the continuing or
surviving Person shall be the Borrower or a Guarantor and (ii) the continuing or
surviving Person shall be the Borrower or a Wholly-Owned Subsidiary of the
Borrower;

(h) the Borrower or any Consolidated Subsidiary may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it in order to effect an investment permitted under Section 9.3; provided,
however, that in each case, immediately after giving effect thereto in the case
of any such merger to which any Credit Party is a party, such Credit Party is
the surviving corporation or the surviving or continuing Person shall have
expressly assumed all of such Credit Party’s obligations under the Loan
Documents pursuant to documentation reasonably satisfactory to the
Administrative Agent.

SECTION 9.5 Limitations on Asset Dispositions. Make any Asset Disposition
except:

(a) the disposition of inventory in the ordinary course of business;

(b) the disposition of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries whether now
owned or hereafter acquired in the ordinary course of business;

(c) the transfer of assets to the Borrower or any Guarantor pursuant to
Section 9.4(b) and any other transaction permitted pursuant to Section 9.4;

(d) the Borrower or any Subsidiary may write-off, discount, sell or otherwise
dispose of defaulted or past due receivables and similar obligations in the
ordinary course of business and not as part of an accounts receivable financing
transaction;

(e) the disposition of any Hedging Agreement;

(f) dispositions of Investments in cash and Cash Equivalents;

 

-79-



--------------------------------------------------------------------------------

(g) (i) any Consolidated Subsidiary may transfer assets to the Borrower or any
other Guarantor, (ii) the Borrower may transfer assets to any Guarantor,
(iii) any Non-Guarantor Subsidiary may transfer assets to the Borrower or any
Guarantor (provided that, in connection with any such transfer, the Borrower or
such Guarantor shall not pay more than an amount equal to the fair market value
of such assets as determined at the time of such transfer) and (iv) any
Non-Guarantor Subsidiary may transfer assets to any other Non-Guarantor
Subsidiary;

(h) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;

(i) easement, rights of way, leases, subleases, licenses or sublicenses of real
or personal property granted by any Borrower or any of its Subsidiaries to
others in the ordinary course of business not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

(j) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are reasonably promptly applied to the
purchase price of such replacement property;

(k) dispositions by the Borrower and its Consolidated Subsidiaries not otherwise
permitted under this Section 9.5; provided that (i) at the time of such
disposition, no Event of Default shall exist or would result from such
disposition, (ii) the purchase price for such asset sale shall be at fair market
value and (iii) not less than 75% of the purchase price for such asset shall be
paid to the Borrower or such Subsidiary in cash; provided that the following
shall be deemed to be cash for purposes of this provision and Section 9.3(q) and
for no other provision:

(i) any liabilities (as shown on the Borrower’s or such Subsidiary’s most recent
balance sheet or in the footnotes thereto) of the Borrower or a Subsidiary,
other than liabilities that are by their terms subordinated to the Obligations
or that are owed to the Borrower or a Subsidiary, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Subsidiaries have been validly released by all creditors in writing, and

(ii) any securities received by the Borrower or such Subsidiary from such
transferee that are converted by the Borrower or such Subsidiary into cash (to
the extent of the cash received) within 180 days following the closing of such
disposition;

(l) dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

(m) transfers of property subject to casualty events upon receipt of the Net
Cash Proceeds of such casualty event; and

(n) dispositions of real property and related assets in the ordinary course of
business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Borrower and its
Consolidated Subsidiaries.

SECTION 9.6 Limitations on Restricted Payments. Declare or pay any dividend on,
or make any payment or other distribution on account of, or purchase, redeem,
retire or otherwise acquire (directly or indirectly), or set apart assets for a
sinking or other analogous fund for the purchase, redemption,

 

-80-



--------------------------------------------------------------------------------

retirement or other acquisition of, any class of Capital Stock of any Credit
Party, or make any distribution of cash, property or assets to the holders of
shares of any Capital Stock of any Credit Party (all of the foregoing, the
“Restricted Payments”), provided that:

(a) the Borrower or any Subsidiary thereof may make Restricted Payments to the
extent required by the Limited Partnership Agreement as in effect on the date
hereof unless an Event of Default has occurred and is continuing or would result
therefrom;

(b) the Borrower may pay dividends on its own convertible preferred units in the
form of additional units;

(c) the Borrower or any Subsidiary thereof may make Restricted Payments to any
Credit Party;

(d) the Borrower or any Subsidiary thereof may make Restricted Payments to other
holders of such Person’s Capital Stock in connection with a pro rata
distribution to all holders of such Person’s Capital Stock (including in the
case of the Borrower, distributions to the General Partner in respect of its
incentive distribution rights);

(e) the Anadarko JVs may make Restricted Payments as are required by the joint
venture agreements of the Anadarko JVs as in effect on the date hereof;

(f) (i) Non-Guarantor Subsidiaries that are Domestic Subsidiaries may make
Restricted Payments to other Non-Guarantor Subsidiaries that are Domestic
Subsidiaries and (ii) Non-Guarantor Subsidiaries that are Foreign Subsidiaries
may make Restricted Payments to other Non-Guarantor Subsidiaries that are
Foreign Subsidiaries; and

(g) the Borrower or any Consolidated Subsidiary may make other dividends on and
purchases, redemptions or acquisitions for value of its Capital Stock and return
capital to its equity holders in an amount not to exceed $100,000,000 if the
Minimum Liquidity, on a Pro Forma Basis, is greater than or equal to
$50,000,000.

SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with Affiliate, other than:

(a) transactions permitted by Sections 9.1, 9.2(g), 9.3, 9.4, 9.6 and 9.13;

(b) transactions between or among the Consolidated Subsidiary or any Person that
will become a Consolidated Subsidiary as a result of such transaction to the
extent otherwise permitted hereunder;

(c) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 9.7 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect;

(d) other transactions on terms as favorable as would be obtained by it on a
comparable arm’s-length transaction with an independent, unrelated third party;

 

-81-



--------------------------------------------------------------------------------

(e) employment and severance arrangements (including stock option plans and
employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;

(f) Equity Issuances by the Borrower;

(g) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers, employees and consultants
of the Borrower and its Subsidiaries in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries as determined in good faith by the board of directors of the
Borrower or senior management thereof; and

(h) the transactions contemplated by that certain Purchase and Sale Agreement,
dated as of November 8, 2010, among the Borrower, APL Laurel Mountain, LLC,
Atlas Energy, Inc. and Atlas Energy Resources, LLC (the “LM Asset Sale”) and the
letter agreement of even date therewith between the Borrower and Atlas Pipeline
Holdings, L.P., as the same may be amended such that the Lenders are not
adversely affected.

SECTION 9.8 Certain Accounting Changes; Organizational Documents. (a) Change its
Fiscal Year end, or make (without the consent of the Administrative Agent) any
material change in its accounting treatment and reporting practices except as
required by GAAP or (b) amend, modify or change its articles of incorporation
(or corporate charter or other similar organizational documents) or amend,
modify or change its bylaws (or other similar documents) in any manner which
would materially and adversely affect the rights or interests of the Lenders.

SECTION 9.9 Limitation on Payments and Modifications of Certain Indebtedness.

(a) Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.

(b) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) at the maturity thereof) any Specified Debt, except:

(i) refinancings, refundings, renewals, extensions or exchange of any Specified
Debt permitted by Section 9.1(q) and (r), and by any subordination agreement
applicable thereto;

(ii) the payment of interest, expenses and indemnities in respect of Specified
Debt incurred under Section 9.1(q) and (r) (other than any such payments
prohibited by the subordination provisions thereof); and

(iii) prepayment of Specified Debt using the Net Cash Proceeds of any Equity
Issuance.

 

-82-



--------------------------------------------------------------------------------

SECTION 9.10 No Further Negative Pledges; Restrictive Agreements.

(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(d); provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith,
(iii) restrictions contained in the organizational documents of any Credit Party
as of the Closing Date and (iv) restrictions in connection with any Excepted
Lien or any document or instrument governing any Excepted Lien (provided, that
any such restriction contained therein relates only to the asset or assets
subject to such Excepted Lien).

(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits (provided that the
priority that any series of preferred Capital Stock in receiving dividends or
distributions or on liquidation shall not constitute such an encumbrance or
restriction), (ii) pay any Indebtedness or other obligation owed to the Borrower
or any Guarantor, (iii) make loans or advances to the Borrower or any Guarantor,
(iv) sell, lease or transfer any of its properties or assets to the Borrower or
any Guarantor or (v) act as a Guarantor pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
such encumbrances or restrictions existing under or by reason of (A) this
Agreement and the other Loan Documents, (B) Applicable Law, (C) any document or
instrument governing Indebtedness incurred pursuant to Section 9.1(d) (provided,
that any such restriction contained therein relates only to the asset or assets
acquired in connection therewith), (D) any Excepted Lien or any document or
instrument governing any Excepted Lien (provided, that any such restriction
contained therein relates only to the asset or assets subject to such Excepted
Lien), (E) obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (F) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 9.5)
that limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

SECTION 9.11 Nature of Business. Allow any material change to be made in the
character of its business as an owner or operator of a private natural gas
gathering systems company and as an owner of Unrestricted Entities. None of the
Borrower or any of its Consolidated Subsidiaries shall materially amend, waive
or modify any of their Material Agreements in any manner that could reasonably
be expected to cause any material and adverse effect on the Administrative
Agent’s and the Lenders’ interests in the Collateral securing the Obligations,
or the Administrative Agent’s or the Lenders’ ability to enforce their rights
and remedies under this Agreement or any other Loan Document, at law or in
equity.

SECTION 9.12 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any Capital Lease of any
Property (whether real, personal or mixed), whether now owned or hereafter
acquired, (a) which any Credit Party or any Subsidiary thereof has sold or
transferred or is to sell or transfer to a Person which is not another Credit
Party or Subsidiary of a Credit Party or (b) which any Credit Party or any
Subsidiary of a Credit Party intends to use for

 

-83-



--------------------------------------------------------------------------------

substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by such Credit Party or such Subsidiary to another Person
which is not another Credit Party or Subsidiary of a Credit Party in connection
with such lease.

SECTION 9.13 Disposal of Subsidiary Interests. Permit any Domestic Subsidiary to
be a non-Wholly-Owned Subsidiary except (a) as a result of or in connection with
a dissolution, merger, amalgamation, consolidation or disposition permitted by
Section 9.4 or 9.5 or (b) so long as such Domestic Subsidiary continues to be a
Guarantor.

SECTION 9.14 Imbalances or Other Prepayments. Allow gas imbalances, take-or-pay
or other prepayments with respect to the Pipeline Properties of the Borrower and
its Consolidated Subsidiaries which would require the Borrower and its
Consolidated Subsidiaries to gather in the aggregate five percent (5%) or more
of the Hydrocarbons throughput on a monthly basis from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor.

SECTION 9.15 Actions Relating to the Laurel Mountain JV. Vote its equity
interests in the Laurel Mountain JV to enable the Laurel Mountain JV to, or
otherwise permit the Laurel Mountain JV to, incur, assume or otherwise be liable
in respect of any Indebtedness (other than Permitted Laurel Mountain JV
Indebtedness) at any time outstanding.

ARTICLE X

DEFAULT AND REMEDIES

SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).

(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of five
(5) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement or in any other Loan Document that is
subject to materiality or Material Adverse Effect qualifications, shall be
incorrect or misleading in any respect when made, furnished or deemed made or
any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of any Credit Party or any Subsidiary thereof in this
Agreement, any other Loan Document, or in any document delivered in connection
herewith or therewith that is not subject to materiality or Material Adverse
Effect qualifications, shall be incorrect or misleading in any material respect
when made, furnished or deemed made.

(d) Default in Performance of Certain Covenants. Any Credit Party shall default
in the performance or observance of any covenant or agreement contained in
Article IX.

 

-84-



--------------------------------------------------------------------------------

(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Consolidated Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of thirty (30) days
after the earlier of (i) the Administrative Agent’s delivery of written notice
thereof to the Borrower and (ii) a Responsible Officer of the Borrower having
obtained knowledge thereof.

(f) Indebtedness Cross-Default. Any Credit Party shall (i) default in the
payment of any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of the Threshold Amount beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of the Threshold Amount or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice and/or
lapse of time, if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).

(g) Change in Control. Any Change in Control shall occur with respect to the
Borrower or the General Partner.

(h) Voluntary Bankruptcy Proceeding. Any Credit Party or any Significant
Subsidiary thereof shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Significant Subsidiary thereof in any
court of competent jurisdiction seeking (i) relief under the federal bankruptcy
laws (as now or hereafter in effect) or under any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
adjustment of debts, or (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like for any Credit Party or any Subsidiary thereof or for all
or any substantial part of their respective assets, domestic or foreign, and
such case or proceeding shall continue without dismissal or stay for a period of
sixty (60) consecutive days, or an order granting the relief requested in such
case or proceeding (including, but not limited to, an order for relief under
such federal bankruptcy laws) shall be entered.

(j) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason (except to the extent permitted by
the terms thereof) cease to be valid and binding on any Credit Party or any
Subsidiary thereof party thereto or any such Person shall so state in writing,
or any Loan Document shall for any reason cease to create a valid and perfected
first priority Lien (subject to Excepted Liens) on, or security interest in, any
of the Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.

 

-85-



--------------------------------------------------------------------------------

(k) Termination Event. The occurrence of any of the following events: (i) any
Credit Party or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto, (ii) the failure to satisfy the minimum funding standard
under section 412 of the Code and section 302 of ERISA in excess of the
Threshold Amount occurs or has occurred, whether or not waived, with respect to
any Pension Plan, (iii) a Termination Event or (iv) any Credit Party or any
ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the Threshold Amount.

(l) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against any Credit Party by any court and such judgment or
order shall continue without having been discharged, vacated or stayed within
the period of time prescribed by applicable rules of civil procedure in which to
perfect an appeal thereof.

SECTION 10.2 Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

(a) Acceleration; Termination of Facilities.

(i) Terminate the Revolving Credit Commitment and declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented or shall be entitled to
present the documents required thereunder) and all other Obligations (other than
Specified Hedge Obligations), to be forthwith due and payable, whereupon the
same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly waived by each
Credit Party, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding, and terminate the Credit Facility and any right of the
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 10.1(h) or (i),
the Credit Facility shall be automatically terminated and all Obligations (other
than Specified Hedge Obligations) shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding; and

(ii) exercise on behalf of the Secured Parties all of its other rights and
remedies under this Agreement, the other Loan Documents and Applicable Law, in
order to satisfy all of the Obligations.

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts

 

-86-



--------------------------------------------------------------------------------

drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay the other Obligations on a pro rata basis. After all
such Letters of Credit shall have expired or been fully drawn upon, the
Reimbursement Obligation shall have been satisfied and all other Obligations
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Borrower.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.

SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Bank in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Bank and Swingline Lender in proportion to the
respective amounts described in this clause First payable to them);

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and Specified Hedge
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders and the counterparties to the
Specified Hedge Obligations in proportion to the respective amounts described in
this clause Fourth held by them);

 

-87-



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize any L/C Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Document that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 4.3 and
12.3) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 4.3 and 12.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.1 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably designates and appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article XI are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Bank, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.

 

-88-



--------------------------------------------------------------------------------

The Administrative Agent shall also act as the Collateral Agent under the Loan
Documents, and each of the Lenders (including in its capacity as counterparty to
a Specified Hedging Agreement) and the Issuing Bank hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the Issuing Bank for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to this Article XI for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article XI and Article XII (including Section 12.3, as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents) as if set forth in full herein with respect thereto.

SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 11.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and

 

-89-



--------------------------------------------------------------------------------

until notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article XI shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent.

SECTION 11.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other

 

-90-



--------------------------------------------------------------------------------

Loan Documents and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuing Bank directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article XI and Section 12.3 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section 11.6 shall also constitute its resignation as Issuing Bank and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and Swingline
Lender, (b) the retiring Issuing Bank and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.

SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 11.8 Collateral and Guaranty Matters. The Lenders irrevocably authorize
and direct the Administrative Agent (without notice to, or vote or consent of,
any counterparty to any Specified Hedging Agreement),

(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties (whether or
not on the date of such release there may be outstanding Specified Hedge
Obligations or contingent indemnification obligations not then due), under any
Loan Document (i) upon repayment of the outstanding principal of and all accrued
interest on the Loans and Reimbursement Obligations, payment of all outstanding
fees and expenses hereunder, the termination of the Revolving Credit Commitment
and the expiration or termination of all Letters of Credit, (ii) that is
disposed or to be disposed of as part of or in connection with any disposition
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 12.2, if approved, authorized or ratified in writing by the Required
Lenders;

 

-91-



--------------------------------------------------------------------------------

(b) to subordinate or release any Lien on any Collateral (whether or not on the
date of such subordination or release there may be outstanding Specified Hedge
Obligations or contingent indemnification obligations not then due) granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Excepted Lien; and

(c) to release any Guarantor (whether or not on the date of such release there
may be outstanding Specified Hedge Obligations or contingent indemnification
obligations not then due) from its obligations under the Guaranty Agreement, the
Security Agreement and any other Loan Documents if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section.

SECTION 11.9 Release of Liens and Guarantees of Subsidiaries. If any of the
Collateral shall be sold, transferred or otherwise disposed of by the Borrower
or any other Credit Party in a transaction permitted by this Agreement
(including by way of merger, consolidation or in connection with the sale of a
Subsidiary permitted hereunder), then the Administrative Agent, at the request
and sole expense of the Borrower or such other Credit Party, shall execute and
deliver without recourse, representation or warranty all releases or other
documents necessary or desirable for the release of the Liens created by any of
the Security Documents on such Collateral. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5, the Liens
created by any of the Security Documents on such property shall be automatically
released (without need for further action by any person). At the request and
sole expense of the Borrower, a Subsidiary that is a Credit Party shall be
released from all its obligations under this Agreement and under all other Loan
Documents in the event that it shall cease to be a Subsidiary in a transaction
permitted by this Agreement (including by way of merger or consolidation), and
the Administrative Agent and the Collateral Agent, at the request and sole
expense of the Borrower, shall execute and deliver without recourse,
representation or warranty all releases or other documents necessary or
desirable to evidence or confirm the foregoing.

SECTION 11.10 Specified Hedging Agreements. No Lender or Affiliate thereof party
to a Specified Hedging Agreement that obtains the benefits of Section 10.4 or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

 

-92-



--------------------------------------------------------------------------------

If to the Borrower:

Atlas Pipeline Partners, L.P.

100 W. 7th St. Suite 2300

Tulsa, OK 74119

Attention of: Eric Kalamaras

Telephone No.: (918) 574-3500

Telecopy No.: (918)-925-3851

E-mail: ekalamaras@atlaspipelinepartners.com

Webpage: www.atlaspipeline.com

With copies to:

Ledgewood

1900 Market Street, Suite 750

Philadelphia, PA 19103

Attention of:  Lisa A. Ernst, Esq.

                      Mark Rosenstein, Esq.

Telephone No.: (215) 731-9450

Telecopy No.: 215-735-2513

E-mail:  lernst@ledgewood.com

              mrosenstein@ledgewood.com

If to Wells Fargo as Administrative Agent:

Wells Fargo Bank, National Association

NC0680

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Telecopy No.: (704) 590-3481

With copies to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attention of:  James J. Clark, Esq.

                      Noah B. Newitz, Esq.

Telephone No.: (212) 701-3000

Telecopy No.: (212) 269-5420

E-mail: jclark@cahill.com

             nnewitz@cahill.com

If to any Lender:

To the address set forth on the Register

 

-93-



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Bank pursuant to
Article II if such Lender or the Issuing Bank, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

(a) increase the Revolving Credit Commitment of any Revolving Credit Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 10.2)
or the amount of Loans of any Lender, in any case, without the written consent
of such Revolving Credit Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them)

 

-94-



--------------------------------------------------------------------------------

hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section 12.2) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary (i) to waive any obligation of the Borrower
to pay interest at the rate set forth in Section 4.1(c) during the continuance
of an Event of Default or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;

(d) change Section 4.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(e) change any provision of this Section 12.2 or reduce the percentages
specified in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

(f) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;

(g) release (i) all of the Guarantors or (iii) Guarantors comprising
substantially all of the credit support for the Obligations, in any case, from
any Guaranty Agreement (other than as authorized in Sections 11.8 and 11.9),
without the written consent of each Lender; or

(h) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 11. 8 and 11.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Agreement relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Lenders required above, affect
the rights or duties of the Swingline Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Commitment and Engagement Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (v) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
holding Loans of a particular Class (but not the Lenders holding Loans or of any
other Class) may be effected by an agreement or agreements in writing entered
into by the Borrower and the requisite percentage in interest of the affected
Class of Lenders that would be required to consent thereto under this
Section 12.2 if such Class of Lenders were the only Class of Lenders hereunder
at the time. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that

 

-95-



--------------------------------------------------------------------------------

the Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Notwithstanding anything to the contrary contained in this Section 12.2, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error (including, but not limited to, an incorrect cross-reference) or any error
or omission of a technical nature, in each case, in any provision of any Loan
Document, then the Administrative Agent and/or the Collateral Agent (acting in
their sole discretion) and the Borrower or any other relevant Credit Party shall
be permitted to amend such provision or cure any ambiguity, defect or
inconsistency and such amendment shall become effective without any further
action or consent of any other party to any Loan Document.

Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Credit Party or Parties and the Administrative Agent may
(in its or their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment or waiver of any Loan Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with Applicable Law.

SECTION 12.3 Expenses; Indemnity.

(a) Costs and Expenses. The Borrower and each Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Arranger and the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the Credit Facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank), any Lender or the Issuing Bank, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 12.3, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the Arranger,
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless, each Indemnitee from, and
shall pay or reimburse any such Indemnitee for, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any

 

-96-



--------------------------------------------------------------------------------

Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Credit Party or any Subsidiary thereof, or any
Environmental Claim related in any way to any Credit Party or any Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Credit Party or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by the U.S. Department of the Treasury’s
Office of Foreign Assets Control), investigation, litigation or other proceeding
(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 12.3 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank, the Swingline Lender or any Related Party of any of
the foregoing, but without limiting the obligation of the Borrower to do so,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank, the Swingline Lender or such Related Party, as the
case may be, such Lender’s Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Issuing Bank or the Swingline Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), Issuing Bank or the Swingline Lender in
connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section 12.3 shall be payable promptly
after demand therefor.

 

-97-



--------------------------------------------------------------------------------

SECTION 12.4 Right of Set Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Bank, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Bank or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Bank or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document. The rights of each Lender, the Issuing Bank, the Swingline Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank, the Swingline Lender or their respective Affiliates may have. Each Lender,
the Issuing Bank and the Swingline Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 12.5 Governing Law; Jurisdiction, Etc.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, construed and enforced in accordance
with, the law of the State of New York, without reference to the conflicts or
choice of law principles thereof.

(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Credit Party or its properties in the courts
of any jurisdiction.

(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 12.5. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

 

-98-



--------------------------------------------------------------------------------

SECTION 12.6 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.6.

SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

SECTION 12.8 Injunctive Relief; Punitive Damages.

(a) The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and the other Credit Parties) hereby agree that no such Person shall have a
remedy of punitive or exemplary damages against any other party to a Loan
Document and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.

SECTION 12.9 Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders Financial
Statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

-99-



--------------------------------------------------------------------------------

SECTION 12.10 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 12.10, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 12.10 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 12.10 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 12.10 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section 12.10, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;

 

-100-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 12.10 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolver Facility if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C) the consents of the Issuing Bank and the Swingline Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolver Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 12.10, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 12.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 12.10.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and

 

-101-



--------------------------------------------------------------------------------

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Upon its receipt of an Assignment and Assumption
in compliance with the requirements of this Section together with any other
documents or certificates required to be delivered hereunder or reasonably
requested by the Administrative Agent, and including any fees payable with
respect to such assignment, the Administrative Agent shall accept such
Assignment and Assumption and record it in the Register. The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (but only to the extent of entries in
the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Bank, Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 12.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.8, 4.9, 4.10 and 4.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section 12.10 . To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.6 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.10 and 4.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to the benefits of Section 4.11 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 4.11(e) as
though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

-102-



--------------------------------------------------------------------------------

SECTION 12.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, credit insurance provider or regulatory or similar authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
(or any Specified Hedging Agreement) or any action or proceeding relating to
this Agreement or any other Loan Document (or any Hedging Agreement with a
Lender or the Administrative Agent) or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, Participant or proposed Participant or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or (j) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates.
For purposes of this Section 12.11, “Information” means all information received
from any Credit Party or any Subsidiary thereof relating to any Credit Party or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by any Credit
Party or any Subsidiary thereof; provided that, in the case of information
received from a Credit Party or any Subsidiary thereof after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 12.11 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 12.12 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.

SECTION 12.13 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.

 

-103-



--------------------------------------------------------------------------------

SECTION 12.14 Survival.

(a) All representations and warranties set forth in Article VI and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.

SECTION 12.15 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.

SECTION 12.16 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

SECTION 12.17 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page of
this Agreement or Lender Authorization by facsimile transmission shall be
effective as delivery of a manually executed counterparty hereof. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VII, VIII, IX or X hereof shall be given independent effect.
Accordingly, the Borrower shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles VII,

 

-104-



--------------------------------------------------------------------------------

VIII, IX or X, before or after giving effect to such transaction or act, the
Borrower shall or would be in breach of any other covenant contained in
Articles VII, VIII, IX or X.

(c) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 12.18 Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than (a) contingent indemnification obligations not then due and (b) the
Specified Hedge Obligations) arising hereunder or under any other Loan Document
shall have been indefeasibly and irrevocably paid and satisfied in full and the
Revolving Credit Commitment has been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

SECTION 12.19 USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and Guarantors, which information includes the name and address of each Borrower
and Guarantor and other information that will allow such Lender to identify such
Borrower or Guarantor in accordance with the Act.

SECTION 12.20 Delivery of Lender Authorization. Each initial Lender (other than
any Lender whose name appears on the signature pages to this Agreement) shall
become a party to this Agreement by delivering to the Administrative Agent a
Lender Authorization duly executed by such Lender.

[Signature pages to follow]

 

-105-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

ATLAS PIPELINE PARTNERS, L.P., a Delaware limited partnership By:   Atlas
Pipeline Partners GP, LLC,   a Delaware limited liability company,   its general
partner By:  

/s/ Eric T. Kalamaras

  Name: Eric T. Kalamaras   Title: Chief Financial Officer GUARANTORS:
ATLAS PIPELINE OPERATING PARTNERSHIP, L.P. By:   Atlas Pipeline Partners GP,
LLC, its general partner By:  

/s/ Eric T. Kalamaras

  Eric T. Kalamaras   Chief Financial Officer ATLAS PIPELINE MID-CONTINENT, LLC
ATLAS PIPELINE TENNESSEE, LLC APL LAUREL MOUNTAIN, LLC By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its general partner By:  

/s/ Eric T. Kalamaras

  Eric T. Kalamaras   Chief Financial Officer ATLAS MIDKIFF, LLC ATLAS CHANEY
DELL, LLC

Credit Agreement Signature Page



--------------------------------------------------------------------------------

 

SLIDER WESTOK GATHERING, LLC SADDLEBACK PIPELINE, LLC NOARK ENERGY SERVICES,
L.L.C. By:   Atlas Pipeline Mid-Continent, LLC, its sole member By:   Atlas
Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

/s/ Eric T. Kalamaras

  Eric T. Kalamaras   Chief Financial Officer

Credit Agreement Signature Page

 

-2-



--------------------------------------------------------------------------------

 

AGENTS AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Collateral Agent, Swingline Lender, Issuing Bank and Lender By:  

/s/ Tom K. Martin

  Name:  Tom K. Martin   Title:    Director

Credit Agreement Signature Page

 

-3-



--------------------------------------------------------------------------------

Annex A

LENDER AUTHORIZATION

[                     ]

Credit Agreement

[            ], 2010

Wells Fargo Bank, National Association

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

 

  Re: Credit Agreement dated as of December 22, 2010 (as amended, the “Credit
Agreement”) by and among Atlas Pipeline Partners, L.P. (the “Borrower”), the
banks and financial institutions party thereto, as lenders (the “Lenders”), and
Wells Fargo Bank, National Association, as administrative agent (the
“Administrative Agent”).

This Authorization acknowledges our receipt and review of the execution copy of
the Credit Agreement in the form posted on SyndTrak Online. By executing this
Authorization, we hereby approve the Credit Agreement and authorize the
Administrative Agent to execute and deliver the Credit Agreement on our behalf.

Each financial institution executing this Authorization agrees or reaffirms that
it shall be a party to the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement) to which Lenders are parties and shall have the
rights and obligations of a Lender (as defined in the Credit Agreement), and
agrees to be bound by the terms and provisions applicable to a “Lender,” under
each such agreement. In furtherance of the foregoing, each financial institution
executing this Authorization agrees to execute any additional documents
reasonably requested by the Administrative Agent to evidence such financial
institution’s rights and obligations under the Credit Agreement.

 

 

[Insert name of applicable financial institution]

By:  

 

  Name:   Title: